Exhibit 10.1

ASSET PURCHASE AGREEMENT

BETWEEN

MMIC LEAWOOD MOB, LLC

MMIC HARBOUR VIEW, LLC

MMIC JCL MOB, LLC

MMIC EMA MOB, LLC AND

MMIC CHESTNUT COMMONS, LLC

COLLECTIVELY AS SELLERS,

AND

CHP PARTNERS, LP

AS PURCHASER

Dated as of June 21, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

DEFINITIONS

     8     

1.1

  

Definitions

     8   

2.

 

PURCHASE AND SALE, ASSETS AND LIABILITIES

     17     

2.1

  

Purchase and Sale

     17     

2.2

  

Description of the Assets

     17     

2.3

  

Excluded Assets

     18     

2.4

  

Retained Liabilities

     19     

2.5

  

Assumed Liabilities

     19   

3.

 

PURCHASE PRICE

     20     

3.1

  

Purchase Price

     20     

3.2

  

Deposit

     20     

3.3

  

Payment of Purchase Price

     21     

3.4

  

Allocation of Purchase Price

     21   

4.

 

DUE DILIGENCE AND INSPECTION

     22     

4.1

  

Right to Inspect

     22     

4.2

  

Matters Relating to Title

     23     

4.3

  

Assignment and Assumption of Facility Contracts, Tenant Leases, and Transferred
Licenses and Permits

     25     

4.4

  

Purchaser’s Election Whether or Not to Proceed

     25     

4.5

  

Release and Indemnification

     26   

5.

 

REPRESENTATIONS AND WARRANTIES

     26     

5.1

  

Sellers’ Representations and Warranties

     26     

5.2

  

Purchaser’s Representations and Warranties

     31   

6.

 

COVENANTS

     33     

6.1

  

Confidentiality

     33   

 

- i -



--------------------------------------------------------------------------------

  6.2   

Assessments

     34      6.3   

Conduct of the Businesses

     34      6.4   

Tax Contests

     35      6.5   

Notices and Filings

     36      6.6   

Further Assurances

     36      6.7   

Estoppel Certificates and SNDAs

     36      6.8   

Good Faith

     37      6.9   

Bulk Sales

     37      6.10   

Employees

     37      6.11   

Post-Closing Audit

     38   

7.

 

CLOSING CONDITIONS

     38     

7.1

  

Purchaser’s Closing Conditions

     38     

7.2

  

Failure of Any Purchaser’s Closing Condition

     39     

7.3

  

Sellers’ Closing Conditions

     39     

7.4

  

Failure of Sellers’ Closing Conditions

     40   

8.

 

CLOSING

     41     

8.1

  

Closing Date

     41     

8.2

  

Closing Escrow

     41     

8.3

  

Sellers’ Closing Deliveries

     41     

8.4

  

Purchaser’s Closing Deliveries

     43   

9.

 

EXPENSES

     44     

9.1

  

Closing Statement

     44     

9.2

  

Closing and Other Costs, Adjustments and Prorations

     44     

9.3

  

Cash

     46     

9.4

  

Employees

     46   

 

- ii -



--------------------------------------------------------------------------------

10.   DEFAULT AND REMEDIES      47     

10.1

  

Sellers’ Default

     47     

10.2

  

Purchaser’s Default

     47     

10.3

  

Liquidated Damages

     47   

11.

 

RISK OF LOSS

     48     

11.1

  

Casualty

     48     

11.2

  

Condemnation

     48   

12.

 

SURVIVAL, INDEMNIFICATION AND RELEASE

     48     

12.1

  

Survival

     48     

12.2

  

Indemnification by Sellers

     49     

12.3

  

Indemnification by Purchaser

     49     

12.4

  

Indemnification Procedure. Notice of Indemnification Claim

     49   

13.

 

MISCELLANEOUS PROVISIONS

     51     

13.1

  

Notices

     51     

13.2

  

Time is of the Essence

     52     

13.3

  

Assignment

     52     

13.4

  

Successors and Assigns

     52     

13.5

  

Third Party Beneficiaries

     53     

13.6

  

Rules of Construction

     53     

13.7

  

Severability

     53     

13.8

  

Governing Law; Venue

     53     

13.9

  

WAIVER OF JURY TRIAL

     54     

13.10

  

Attorneys’ Fees

     54     

13.11

  

Incorporation of Recitals

     54     

13.12

  

No Other Agreements

     54   

 

- iii -



--------------------------------------------------------------------------------

  13.13    Further Actions      54     

13.14

  

No Waiver

     55     

13.15

  

Modifications

     55     

13.16

  

Counterpart and Facsimile Execution

     55     

13.17

  

Required Disclosures

     55     

13.18

  

No Personal Liability

     55     

13.19

  

No Recordation

     55   

 

- iv -



--------------------------------------------------------------------------------

LISTS OF EXHIBITS AND SCHEDULES

List of Exhibits

Exhibit A-1 – Leawood Fee Properties

Exhibit A-2 – Harbour View Ground Lease Property

Exhibit A-3 – Lincoln Plaza Ground Lease Property

Exhibit A-4 – North Plaza Ground Lease Property

Exhibit A-5 – Escondido Fee Property

Exhibit A-6 – Cleveland Clinic Fee Property

Exhibit 8.3.1 – Seller’s Closing Certificate Form

Exhibit 8.3.2A – Special Warranty Deed Form

Exhibit 8.3.2B – Quitclaim Deed Form [this Exhibit is not attached]

Exhibit 8.3.3 – Bill of Sale Form

Exhibit 8.3.5 – Assignment and Assumption of Ground Lease Form

Exhibit 8.3.6 – Assignment and Assumption of Tenant Leases Form

Exhibit 8.3.7 – Assignment and Assumption of Intellectual Property Form

Exhibit 8.4.3 – Purchaser’s Closing Certificate Form

List of Schedules

Schedule 1.1 – Earn Out Agreement

Schedule 2.2.5 – Tenant Leases

Schedule 2.2.6 – Intellectual Property

Schedule 2.2.7 – Facility Contracts

Schedule 2.2.8 – Licenses and Permits

Schedule 2.3.1 – Excluded Assets: Third-Party Assets

 

- v -



--------------------------------------------------------------------------------

Schedule 2.40 – Retained Liabilities

Schedule 3.4 – Purchase Price Allocations

Schedule 5.1.13 – Rights of First Refusal/Rights of First Offer

Schedule 5.1.16 – Labor and Employment Matters

Schedule 5.1.17 – Construction Contracts

Schedule 5.1.20 – Environmental Condition of MOB Properties

Schedule 6.7A – Form of Estoppel

Schedule 6.7B – Form of SNDA

 

 

- vi -



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of June 21, 2013
(the “Effective Date”), by and between MMIC LEAWOOD MOB, LLC, a Delaware limited
liability company (“MMIC-Leawood”), MMIC HARBOUR VIEW MOB, LLC, a Delaware
limited liability company (“MMIC-Harbour View”), MMIC JCL MOB, LLC, a Delaware
limited liability company (“MMIC-JCL”), MMIC EMA MOB, LLC, a Delaware limited
liability company (“MMIC-EBA”) and MMIC CHESTNUT COMMONS MOB, LLC, a Delaware
limited liability company (“MMIC-Chestnut”)(each also a “Seller” and
collectively “Sellers”), and CHP PARTNERS, LP, a Delaware limited partnership
(“Purchaser”) (Sellers and Purchaser are at times hereinafter referred to
individually as a “Party” and collectively as the “Parties”).

R E C I T A L S

A. MMIC-Leawood is the owner of a fee simple interest in the land and all of the
improvements which constitute the medical office building known as Doctors
Specialty Hospital at Leawood, located at 4901 College Boulevard, Leawood,
Kansas 66211 (the “Leawood MOB”).

B. MMIC-Harbour View is the owner of a ground lease interest in the land and is
the owner of fee simple interest in all of the improvements which constitute the
medical office building known as Bon Secours Health Center at Harbor View,
located at 5818 Harbor View Boulevard, Suffolk, Virginia 23435 (the “Harbour
View MOB”).

C. MMIC-JCL is the owner of a ground lease interest in the land and is the owner
of fee simple interest in all of the improvements which constitute the medical
office buildings known as John C. Lincoln Medical Plaza I and II located at 9225
and 9327 North Third Street, Phoenix, Arizona (together, the “Lincoln Plaza
MOB”).

D. MMIC-JCL is the owner of a ground lease interest in the land and is the owner
of fee simple interest in all of the improvements which constitute the medical
office building known as North Mountain Medical Plaza located at 9100 North 2nd
Street, Phoenix, Arizona (the “North Mountain MOB”).

E. MMIC-EMA is the owner of a fee simple interest in the land and all of the
improvements which constitute the medical office building known as Escondido
Medical Arts Center, located at 225 East 2nd Avenue, San Diego, California 92025
(the “Escondido MOB”).

F. MMIC-Chestnut is the owner of a fee simple interest in the land and all of
the assets and interests which constitute the medical office building known as
Cleveland Clinic Chestnut Commons MOB, located at 303 Chestnut Commons Drive,
Elyria, Ohio 44035 (the “Cleveland Clinic MOB”).

G. Purchaser desires to purchase, and Sellers desire to sell the Assets on the
terms and conditions set forth in this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the provisions contained in this Agreement,
and intending to be legally bound hereby, the Parties agree as follows:

 

1. DEFINITIONS

1.1 Definitions. In addition to the terms defined in the body of this Agreement,
the following terms will have the following meanings in this Agreement:

“Affiliate” has the following meaning: two entities are “Affiliates” if

 

  (a) one of the entities is a Subsidiary of the other entity;

 

  (b) both of the entities are Subsidiaries of the same entity; or

 

  (c) both of the entities are Controlled by the same Person.

“Agreement” has the meaning set forth in the first paragraph of this Agreement.

“Allocated Purchase Price” has the meaning set forth in Section 3.4 of this
Agreement.

“Applicable Law” means (i) all federal, state, and local statutes, laws, common
law, rules, regulations, ordinances, codes, guidances, policies, or other legal
requirements of any Governmental Authority, stock exchange, board of fire
underwriters and similar quasi-governmental authority, and (ii) any judgment,
injunction, restrictive covenant, declaration, order or other similar
requirement of any court or other adjudicatory authority of competent
jurisdiction, in effect at the time in question and in each case to the extent
the Person or real or personal property in question is subject to the same.

“Assets” has the meaning set forth in Section 2.2 of this Agreement.

“Assumed Liabilities” has the meaning set forth in Section 2.5 of this
Agreement.

“Bankruptcy Code” has the meaning set forth in Section 5.1.15 of this Agreement.

“Books and Records” has the meaning set forth in Section 2.2.12 of this
Agreement.

“Business Day” means any day other than a Saturday, Sunday or any United States
federal or state legal holiday.

“Casualty” has the meaning set forth in Section 11.1 of this Agreement.

“Cleveland Clinic MOB” has the meaning set forth in Recital F of this Agreement.

“Cleveland Clinic Fee Properties” means that certain real property more
particularly described as such on Exhibit “A-6” attached hereto.

 

- 8 -



--------------------------------------------------------------------------------

“Cleveland Clinic Improvements” means all buildings, structures, and
improvements located on or affixed to the Cleveland Clinic Fee Properties,
including all fixtures which constitute real property under Applicable Law.

“Closing” has the meaning set forth in Section 8.1 of this Agreement.

“Closing Date” means the date on which the Closing takes place.

“Closing Escrow” has the meaning set forth in Section 8.2 of this Agreement.

“Closing Escrow Agreement” has the meaning set forth in Section 8.2 of this
Agreement.

“Closing Statement” has the meaning set forth in Section 9.1 of this Agreement.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, rulings and guidance issued by the Internal Revenue
Service.

“Condemnation” has the meaning set forth in Section 11.2 of this Agreement.

“Control” means:

(a) the right to exercise, directly or indirectly, a majority of the votes which
may be voted at a meeting of (i) the shareholders of the corporation, in the
case of a corporation, (ii) the shareholders of the general partner, in the case
of a limited partnership, or (iii) the equity holders or other voting
participants of a Person that is not a corporation or limited partnership; or

(b) the right to elect or appoint, directly or indirectly, a majority of (i) the
directors of the corporation, in the case of a corporation, (ii) the directors
of the general partner, in the case of a limited partnership, or (iii) a
majority of the Persons who have the right to manage or supervise the management
of the affairs and business of a Person that is not a corporation or limited
partnership,

(c) and “Controlled” has a corresponding meaning.

“Covered Person” has the meaning set forth in Section 6.12 of this Agreement.

“Deeds” means the deeds to be delivered by Sellers to Purchaser pursuant to
Section 8.3.2.

“Deposit” has the meaning set forth in Section 3.2.1 of this Agreement.

“Earn Out Agreement” shall meant the Earn Out Agreement attached hereto as
Schedule 1.1.

“Effective Date” has the meaning set forth in the opening paragraph of this
Agreement.

 

- 9 -



--------------------------------------------------------------------------------

“Employees” means at the time in question all Persons employed by or for the
benefit of Sellers in connection with the MOB Properties, if any.

“Environmental Claims” means all claims for reimbursement, remediation,
abatement, removal, clean up, contribution, personal injury, property damage or
damage to natural resources made by any Governmental Authority or other Person
arising from or in connection with (i) the presence or actual or potential
spill, leak, emission, discharge or release of any Hazardous Materials over, on,
in, under or from the MOB Properties, or (ii) any violation of any Environmental
Laws with respect to the Assets.

“Environmental Laws” means all Applicable Law relating to industrial hygiene or
to environmental or unsafe conditions or to human health including, but not
limited to, those relating to the generation, manufacture, storage, handling,
transportation, disposal, release, emission or discharge of Hazardous Materials,
including those in connection with the construction, fuel supply, power
generation and transmission, waste disposal or any other operations or processes
relating to the Assets, including, without limitation, the MOB Properties, and
those relating to the atmosphere, soil, surface and ground water, wetlands,
stream sediments and vegetation on, under, in or about the Assets, including,
without limitation, the MOB Properties.

“Environmental Liabilities” means all Liabilities under any Environmental Laws
arising from or in connection with the Assets, including, without limitation,
any obligations to manage, control, contain, remove, remedy, respond to, clean
up or abate any actual or potential presence, spill, leak, emission, discharge
or release of any Hazardous Materials, pollution, contamination or radiation
into any water, soil, sediment, air, Improvements or other environmental media.

“Environmental Reports” means those certain environmental reports obtained in
connection with the transactions contemplated herein with respect to the MOB
Properties, as applicable, or any portion thereof.

“ERISA” means the Employee Retirement Income Security Act, as amended from time
to time and any regulations, ratings and guidance issued pursuant thereto.

“Escondido MOB” has the meaning set forth in Recital E of this Agreement.

“Escondido Fee Properties” means that certain real property more particularly
described as such on Exhibit “A-5” attached hereto.

“Escondido Improvements” means all buildings, structures, and improvements
located on or affixed to the Escondido Fee Properties, including all fixtures
which constitute real property under Applicable Law.

“Escrow Agent” means Title Company, acting in its capacity as escrow agent
pursuant to the terms hereof, or such other escrow agent as is mutually
acceptable to Sellers and Purchaser.

“Exception Cure Period” has the meaning set forth in Section 4.2.1 of this
Agreement.

“Excluded Assets” has the meaning set forth in Section 2.3 of this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

“Facility Contracts” has the meaning set forth in Section 2.2.7 of this
Agreement.

“Fee Properties” means, collectively, the Leawood Fee Property, Escondido Fee
Property and the Cleveland Clinic Fee Property.

“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any Person
exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or real or personal property in question.

“Ground Lease Properties” means the respective Sellers’ interests as tenants
under the Harbour View Ground Lease, the Lincoln Plaza Ground Lease and the
North Mountain Ground Lease.

“Harbour View MOB” has the meaning set forth in Recital B of this Agreement.

“Harbour View Ground Lease” means that certain Ground Lease dated February 27,
1998 between Bon Secours Hampton Roads Health System, Inc., as landlord, and
Tri-City Development Company, L.L.C., at tenant, as amended by that certain
Second Amendment to Ground Lease dated June 25, 2004 and that certain Third
Amendment to Ground Lease dated July 18, 2008 for the Harbour View Ground Lease
Property.

“Harbour View Ground Lease Property” means that certain real property more
particularly described as such on Exhibit “A-2” attached hereto.

“Harbour View Improvements” means all buildings, structures, and improvements
located on or affixed to the Harbor View Ground Lease Property.

“Hazardous Materials” means petroleum and petroleum products, flammable
explosives, radioactive materials (excluding radioactive materials in smoke
detectors), polychlorinated biphenyls, radon, lead/asbestos in any form,
hazardous waste, toxic or hazardous substances, molds, microbiological agents,
and other related materials whether in the form of a chemical, biologic,
element, natural agent, compound, solution, mixture or otherwise, all to the
extent identified, managed, regulated or governed by Environmental Law,
including, but not limited to, those materials defined under Environmental Laws
as “hazardous substances,” “extremely hazardous substances,” “hazardous
chemicals,” “hazardous materials,” “toxic substances,” “solid waste,” “toxic
chemicals,” “air pollutants,” “toxic pollutants,” “hazardous wastes,” “extremely
hazardous waste,” or “restricted hazardous waste”.

“Holdback” has the meaning set forth in Section 12.4.5.

“Improvements” means the Cleveland Clinic Improvements, the Escondido
Improvements, the Harbour View Improvements, the Leawood Improvements, the
Lincoln Plaza Improvements and the North Mountain Improvements.

“Indemnification Loss” means, with respect to any Indemnitee, any Liability,
including, without limitation, reasonable attorneys’ fees and expenses and court
costs, actually incurred by such Indemnitee and resulting directly from the act,
omission or occurrence in question.

 

- 11 -



--------------------------------------------------------------------------------

“Indemnification Claim” has the meaning set forth in Section 12.4 of this
Agreement.

“Indemnitee” has the meaning set forth in Section 12.4 of this Agreement.

“Indemnitor” has the meaning set forth in Section 12.4 of this Agreement.

“Indemnity Cap” has the meaning set forth in Section 12.4.4 of this Agreement.

“Indemnity Floor” has the meaning set forth in Section 12.4.412.4 of this
Agreement.

“Inspection Period” means the period beginning on the Effective Date of this
Agreement and ending at 5:00 p.m., Eastern Standard Time, on the thirtieth
(30th) day following such Effective Date.

“Inspections” means any inspections, examinations, tests, investigations, or
studies of the Assets, including, without limitation, the Fee Properties, the
Ground Lease Properties or the Improvements conducted by or on behalf of
Purchaser (or any Affiliate thereof).

“Intangible Assets” has the meaning set forth in Section 2.2.11 of this
Agreement.

“Intellectual Property” means as to all items described below and to the extent
owned by Seller and which Seller has the authority to convey to Purchaser, all
works of authorship, including without limitation, all literary works,
pictorial, graphic and sculptural works, architectural works, software, works of
visual art, and any other work that may be the subject matter of copyright
protection and all worldwide registrations thereof; any trademarks, service
marks, brand names, trade dress, trade names, designs and any other word,
symbol, device, product configuration, slogan or any combination thereof used to
distinguish or identify goods or services that may be the subject matter of
trademark protection, including all worldwide applications and registrations
therefore and associated goodwill; any patents, invention disclosures or
inventions, including all processes, machines, manufactures and compositions of
matter, designs and any other invention that may be the subject matter of patent
protection, and all worldwide statutory or other legal protection obtained or
obtainable therein, including without limitation all published and granted
patents and pending applications and provisionals, reissues, divisionals,
renewals, extensions, continuations, and continuations-in-part, design patents
and industrial design registrations; all domain names, URLs, websites, and all
data, content, “look and feel”, operating and underlying code or software of all
websites; all trade secrets, proprietary information, data, and knowledge and
experience of a technical, commercial or administrative nature, including all
proprietary information, know-how, information processes, operating, maintenance
and other manuals, data and databases, computer programs, including all
documentation, design specifications, and flowcharts, operational and other
plans, schematics and drawings, customer data and lists, advertising, marketing
and product concepts and campaigns and other valuable or proprietary information
or data; and all worldwide statutory protection obtained or obtainable thereon
on all of the preceding; all rights to enforce, enjoin or sue, any claims,
judgments, causes of action or other legal and equitable rights and remedies
arising out of or related to any infringement, misappropriation or violation of
any of the foregoing; and all right, title and interest to claim royalties,
residuals, damages and other remuneration for use of any of the foregoing
rights. The foregoing shall not, however, include any information, the
disclosure of which would violate any binding confidentiality agreement or
potentially waive any attorney-client privilege.

 

- 12 -



--------------------------------------------------------------------------------

“Leawood MOB” has the meaning set forth in Recital A of this Agreement.

“Leawood Fee Properties” means that certain real property more particularly
described as such on Exhibit “A-1” attached hereto.

“Leawood Improvements” means all buildings, structures, and improvements located
on or affixed to the Leawood Fee Properties, including all fixtures which
constitute real property under Applicable Law.

“Liability” means any liability, obligation, damage, loss, cost or expense of
any kind or nature whatsoever, whether accrued or unaccrued, and “Liabilities”
has a corresponding meaning.

“Licenses and Permits” has the meaning set forth in Section 2.2.8 of this
Agreement.

“Lincoln Plaza MOB” has the meaning set forth in Recital C of this Agreement.

“Lincoln Plaza Ground Lease” means that certain Ground Lease between John C.
Lincoln Health Network, as landlord, and MMIC-JCL, as tenant, dated February 29,
2008 for the Lincoln Plaza Ground Lease Property.

“Lincoln Plaza Ground Lease Property” means that certain real property more
particularly described as such on Exhibit “A-3” attached hereto.

“Lincoln Plaza Improvements” means all buildings, structures, and improvements
located on or affixed to the Lincoln Plaza Ground Lease Property.

“Major Tenants” means Bon Secours Health System, Graybill Medical, The Cleveland
Clinic, John C. Lincoln Health Network and Doctor’s Specialty Hospital, Wardell
Orthopaedic, and any other tenants or related entity leasing more than 18,000
square feet, on a combined basis

“MOBs” means, collectively, the Harbour View MOB, the Leawood MOB, the Lincoln
Plaza MOB, the North Mountain MOB, the Escondido MOB and the Cleveland Clinic
MOB.

“MOB Property” means and one of the Fee Properties or the Ground Lease Property
and the Improvements located thereon.

“MOB Properties” means, collectively, the Fee Properties, the Ground Lease
Property and the Improvements.

“New Survey Defect” has the meaning set forth in Section 4.2.3 of this
Agreement.

“New Title Exception” has the meaning set forth in Section 4.2.3 of this
Agreement.

“North Mountain MOB” has the meaning set forth in Recital D of this Agreement.

 

- 13 -



--------------------------------------------------------------------------------

“North Mountain Ground Lease” means that certain Ground Lease between John C.
Lincoln Health Network, as landlord, and MMIC-JCL, as tenant, dated February 29,
2008 for the North Mountain Ground Lease Property.

“North Mountain Ground Lease Property” means that certain real property more
particularly described as such on Exhibit “A-4” attached hereto.

“North Mountain Improvements” means all buildings, structures, and improvements
located on or affixed to the Lincoln Plaza Ground Lease Property.

“Ordinary Course of Business” means the ordinary course of business consistent
with Sellers’ past custom and practice for the applicable Asset , taking into
account the seasonality of the business and such other facts and circumstances
in existence from time to time.

“Party” or “Parties” has the meaning set forth in the first paragraph of this
Agreement.

“Person” means any natural person, firm, corporation, general or limited
partnership, limited liability company, association, joint venture, trust,
estate, Governmental Authority or other legal entity, in each case whether in
its own or a representative capacity.

“Permitted Exception” has the meaning set forth in Section 4.2.1 of this
Agreement.

“Personal Property” has the meaning set forth in Section 2.24 of this Agreement.

“Property Condition Evaluations” means the property condition evaluations
obtained by Purchaser in connection with the transaction contemplated herein
with respect to the Assets or any portion thereof.

“Proration Date” has the meaning set forth in Section 9.2.4 of this Agreement.

“Proration Schedule” has the meaning set forth in Section 9.2.4 of this
Agreement.

“Purchase Price” has the meaning set forth in Section 3.1 of this Agreement.

“Purchaser” has the meaning set forth in the opening paragraph of this
Agreement.

“Purchaser’s Closing Condition Failure” has the meaning set forth in Section 7.2
of this Agreement.

“Purchaser’s Closing Conditions” has the meaning set forth in Section 7.2 of
this Agreement.

“Purchaser’s Closing Deliveries” has the meaning set forth in Section 8.4 of
this Agreement.

“Purchaser’s Default” has the meaning set forth in Section 10.2 of this
Agreement.

“Purchaser’s Documents” has the meaning set forth in Section 5.2.2 of this
Agreement.

 

- 14 -



--------------------------------------------------------------------------------

“Purchaser’s Due Diligence Reports” means all studies, reports and assessments
prepared by any Person for or on behalf of Purchaser and at Purchaser’s
direction (other than any internal studies, reports and assessments prepared by
any of Purchaser’s employees, attorneys or accountants) in connection with the
Inspections.

“Purchaser’s Indemnitees” means Purchaser and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers and employees, and the successors, assigns, legal representatives,
heirs and devisees of each of the foregoing.

“Purchaser’s Inspectors” means any Person that conducted any Inspections for or
on behalf of Purchaser or any Affiliate thereof.

“Purchaser’s Transaction Costs” means the Purchase Price plus Purchaser’s due
diligence costs and costs incurred pursuant to Section 9.5 of this Agreement.

“Retained Liabilities” has the meaning set forth in Section 2.4 of this
Agreement.

“ROFRs” has the meaning set forth in Section 5.1.13 of this Agreement.

“Seller” and “Sellers” have the meanings set forth in the opening paragraph of
this Agreement.

“Sellers’ Certificate” means that certain document, the form of which is
attached hereto as Exhibit “8.3.1”, to be delivered by each Seller at Closing.

“Sellers’ Closing Condition Failure” has the meaning set forth in Section 7.4 of
this Agreement.

“Sellers’ Closing Conditions” has the meaning set forth in Section 7.3 of this
Agreement.

“Sellers’ Closing Deliveries” has the meaning set forth in Section 8.3 of this
Agreement.

“Sellers’ Default” has the meaning set forth in Section 10.1 of this Agreement.

“Sellers’ Documents” has the meaning set forth in Section 5.1.2 of this
Agreement.

“Sellers’ Due Diligence Materials” means all documents and materials provided by
Sellers to Purchaser, pursuant to this Agreement or otherwise, together with any
copies or reproductions of such documents or materials.

“Sellers’ Indemnitees” means Sellers and their Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers and employees, and the successors, assigns, legal representatives,
heirs and devisees of each of the foregoing.

“Subsidiary” means, in respect of any Person:

(a) any corporation of which more than 50% of the outstanding capital stock
having ordinary voting power to elect the majority of the board of directors of
such corporation is at the time directly or indirectly owned by (i) such Person,
(ii) such Person and one or more subsidiaries of such Person, or (iii) one or
more subsidiaries of such Person; or

 

- 15 -



--------------------------------------------------------------------------------

(b) any limited or general partnership, joint venture, limited liability company
or other entity as to which (i) such Person, (ii) such Person and one or more of
its subsidiaries, or (iii) one or more subsidiaries of such Person owns, more
than a 50% ownership, equity or similar interest or has power to direct or cause
the direction of management and policies, or the power to elect the general
partner or managing partner (or equivalent thereof), of such limited or general
partnership, joint venture, limited liability company or other entity, as the
case may be.

“Survey Defects” has the meaning set forth in Section 4.2.1 of this Agreement.

“Surveys” means the as-built surveys of the MOB Properties, or any portion
thereof, to be obtained by Purchaser, at Purchaser’s option, during the
Inspection Period.

“Taxes” means any federal, state, local or foreign, real property, personal
property, sales, use, room, occupancy, ad valorem or similar taxes, assessments,
levies, charges or fees imposed by any Governmental Authority on any Seller with
respect to the Assets, including, without limitation, any interest, penalty or
fine with respect thereto, but expressly excluding any (i) federal, state, local
or foreign income, capital gain, gross receipts, capital stock, franchise,
profits, estate, gift or generation skipping tax, or (ii) transfer, documentary
stamp, recording or similar tax, levy, charge or fee incurred with respect to
the transactions described in this Agreement.

“Tenant Leases” has the meaning set forth in Section 2.2.5 of this Agreement.

“Third-Party Claim” means, with respect to the Person in question, any claim,
demand, lawsuit, arbitration or other legal or administrative action or
proceeding against the Person in question by any other Person which is not an
Affiliate of the Person in question.

“Third-Party Estoppels” has the meaning set forth in Section 6.7 of this
Agreement.

“Title Commitment” has the meaning set forth in Section 4.2.1 of this Agreement.

“Title Company” means First American Title Insurance Company, whose address is
420 South Orange Avenue, Suite 250, Attention: Keren Marti.

“Title Exceptions” has the meaning set forth in Section 4.2.1 of this Agreement.

“Title Notice” has the meaning set forth in Section 4.2.1 of this Agreement.

“Title Policies” has the meaning set forth in Section 4.2.4 of this Agreement.

“Transferred Licenses and Permits” means those Licenses and Permits which are
labeled as “Transferred Licenses and Permits” on Schedule 2.2.8.

“Unpermitted Exceptions” has the meaning set forth in Section 4.2.1 of this
Agreement.

 

- 16 -



--------------------------------------------------------------------------------

“Warranties” has the meaning set forth in Section 2.2.10 of this Agreement.

“WARN Act” means the Worker’s Adjustment and Retraining Notification Act, 29
U.S.C. §2101 et seq., and any similar state and local laws, as amended from time
to time, and any regulations, rules and guidance issued pursuant thereto.

 

2. PURCHASE AND SALE, ASSETS AND LIABILITIES

2.1 Purchase and Sale. Sellers agree to sell the Assets to Purchaser and
Purchaser agrees to buy the Assets from Sellers, all in accordance with the
terms and conditions set forth in this Agreement.

2.2 Description of the Assets. In this Agreement, the term “Assets” means all of
the following, but expressly excluding the Excluded Assets:

2.2.1 Real Property. The Fee Properties.

2.2.2 Fixtures. All fixtures located on, attached to and/or forming a part of
the Fee Properties, other than those which constitute the Improvements (the
“Fixtures”).

2.2.3 Ground Lease Interests. The Ground Lease Properties.

2.2.4 Personal Property. All tangible personal property, including, without
limitation, any and all furniture, equipment, machinery, tools, and appliances,
located at the MOB Properties (the “Personal Property”).

2.2.5 Tenant Leases. All of Sellers’ right, title and interest in and to all
leases, subleases, licenses, concessions and similar agreements granting to any
other Person the right to use or occupy any portion of the MOB Properties, a
complete listing of which is attached hereto as Schedule 2.2.5 (the “Tenant
Leases”) together with all security deposits held by Sellers thereunder.

2.2.6 Intellectual Property. Any and all Intellectual Property relating solely
to the use and operation of the MOB Properties, including, without limitation,
the Intellectual Property identified on Schedule 2.2.6.

2.2.7 Facility Contracts. To the extent assignable or transferable without any
cost or fee, all of Sellers’ right, title and interest in and to any contracts
which are applicable to the operation of the MOB Properties (the “Facility
Contracts”), which Facility Contracts are set forth in Schedule 2.2.7, together
with all deposits made or held by Sellers thereunder. Any Facility Contracts not
assigned to and assumed by Purchaser shall be terminated by Seller at or prior
to Closing.

 

- 17 -



--------------------------------------------------------------------------------

2.2.8 Transferred Licenses and Permits. All of Sellers’ right, title and
interest in and to the Transferred Licenses and Permits together with any
deposits made by Sellers thereunder, provided that Sellers shall receive a
credit at Closing for the amount of any such deposits assigned to Purchaser. A
complete listing of all licenses, permits, consents, authorizations, approvals,
registrations and certificates issued by any Governmental Authority which are
currently held by Sellers with respect to the Assets, including, without
limitation, all such licenses, permits, consents, authorizations, approvals,
registrations and certificates issued by any Governmental Authority necessary
for the use, operation, or occupancy of the MOB Properties is attached hereto as
Schedule 2.2.8 (the “Licenses and Permits”).

2.2.9 Plans and Specifications. To the extent assignable or transferable, all of
Sellers’ right, title and interest in and to any plans and specifications, blue
prints, architectural plans, engineering diagrams and similar items in Seller’s
possession which specifically relate to the MOB Properties (the “Plans and
Specifications”).

2.2.10 Warranties. To the extent assignable or transferable, all warranties and
guaranties held by Sellers with respect to any of the Assets (the “Warranties”).

2.2.11 Intangible Assets. To the extent assignable or transferable, all of
Sellers’ right, title and interest in and to any and all drawings, surveys,
environmental and soil reports, telephone and facsimile numbers listing in
directories, customer and supplier lists and files, guest lists, credit records,
labels, security codes, all records and sales and other customer data, and any
unexpired guaranties or warranties (collectively with the Tenant Leases,
Transferred Licenses and Permits, Plans and Specifications and Warranties
referred to as the “Intangible Assets”).

2.2.12 Books and Records. Copies of all of Sellers’ books and records which
relate solely to the use and operation of the MOB Properties, but expressly
excluding all documents and other materials which are confidential or which are
legally privileged or constitute attorney work product (the “Books and
Records”).

2.2.13 Other Assets. All other assets, rights, and interest of Sellers in and to
the Fee Properties, Ground Lease Properties and Improvements, not constituting
Excluded Assets.

2.3 Excluded Assets. Notwithstanding anything to the contrary in Section 2.2,
the following property, assets, rights and interests (the “Excluded Assets”) are
excluded from the Assets:

2.3.1 Third-Party Assets. Any removable fixtures, personal property or
intellectual property owned by tenants under Tenant Leases and third-parties.

2.3.2 Accounts Receivable. Sellers’ accounts receivable and rents receivable
accruing prior to the Closing Date, subject to appropriate prorations for same
as may be provided below, in which event these items will not be considered
Excluded Assets under this Agreement.

 

- 18 -



--------------------------------------------------------------------------------

2.3.3 Unwanted Assets. Any other assets of Sellers that, notwithstanding their
inclusion within the definition of Assets, Purchaser specifically declines to
accept by written notice to Sellers prior to the expiration of the Inspection
Period; provided, however, that Purchaser may not reject any Tenant Leases, Fee
Properties or Ground Lease Properties. As to the individual Asset, Purchaser
cannot pick and choose or terminate as to a specific asset. As to any other
“Unwanted Assets” Purchaser must notify Seller during the inspection period and
Seller to consider the request at that time. In addition, Purchaser cannot
reject or “not accept” any leases.

2.4 Retained Liabilities. At Closing, Sellers shall retain all Liabilities for,
and Purchaser shall not have any obligation or Liability concerning:

(a) any Liabilities under the Tenant Leases, Contracts, and Licenses and Permits
which have arisen, accrued or pertain to a period prior to the Closing Date,
including, without limitation, the Liability for the payment of any amounts due
and payable or accrued but not yet due or payable prior to the Closing Date
under the Tenant Leases, Contracts, and Licenses and Permits; and

(b) the payment of all Taxes and assessments due and payable or accrued but not
yet paid prior to the Closing Date, except to the extent Purchaser has received
a credit for such Taxes and assessments under Article 9; and

(c) the employment and employment benefits of any Employees, if any, including
the payment of any compensation, accrued paid time off, sick time, personal days
and any amounts accrued under any employee benefit or welfare plan of Sellers;
and

(d) any claim for personal injury or property damage to a Person which is based
on any event which occurred at the MOB Properties prior to the Closing Date; and

(e) any actual, pending or threatened litigation as set forth on Schedule 2.40
(collectively, all items contained in this Section 2.4 being the “Retained
Liabilities”).

The rights and obligations of the Parties under this Section 2.4 shall survive
the Closing.

2.5 Assumed Liabilities. At Closing, Purchaser shall assume (i) all Liabilities
under the Tenant Leases, Facility Contracts and Transferred Licenses and Permits
that are not Retained Liabilities and which arise or accrue on or after the
Closing Date, (ii) the payment of Taxes and assessments which arise or accrue on
or after the Closing Date, and (iii) all Liabilities in connection with
Purchaser’s ownership and operation of the Properties from and after the Closing
Date (“Assumed Liabilities”). The Parties agree and acknowledge that Sellers
shall be responsible for certain of the Assumed Liabilities after the Closing
Date pursuant to the Lease Agreements. The rights and obligations of the Parties
under this Section 2.5 shall survive Closing.

 

- 19 -



--------------------------------------------------------------------------------

3. PURCHASE PRICE

3.1 Purchase Price. The purchase price for the Assets is One Hundred Six Million
Dollars ($106,000,000) (the “Purchase Price”), which shall be allocated and
adjusted at Closing as expressly set forth in this Agreement.

3.2 Deposit.

3.2.1 Deposit. Within three (3) Business Days after the Effective Date,
Purchaser shall deliver to Escrow Agent the sum of Two Million Dollars
($2,000,000), which shall be held by the Escrow Agent as a deposit under this
Agreement (the “Deposit”) in good funds either by certified bank or cashier’s
check or by federal wire transfer .

3.2.2 Maintenance of Deposit. The Deposit shall be held by the Escrow Agent in
an interest-bearing account, under Purchaser’s taxpayer identification number of
27-2963394, pursuant to the terms and conditions of this Agreement with such
changes thereto as may be agreed to by Sellers and Purchaser pursuant thereto.
The Deposit shall be fully refunded to Purchaser upon termination of this
Agreement by Purchaser prior to the expiration of the Inspection Period and
otherwise if this Agreement is terminated by Purchaser in accordance with any
right of Purchaser to do so under this Agreement. Otherwise, it shall be
non-refundable to Purchaser except as expressly provided in this Agreement. If
the Deposit is to be paid to Sellers under the provisions of this Agreement,
Escrow Agent shall pay the Deposit to Sellers in the manner and on the terms and
conditions set forth herein.

3.2.3 Disbursement of Deposit to Sellers. At Closing, Purchaser shall cause the
Escrow Agent to disburse the Deposit to Sellers, and Purchaser shall receive a
credit against the Purchase Price in the amount of the Deposit disbursed to
Sellers.

3.2.4 Refund of Deposits to Purchaser. If this Agreement is terminated and
Purchaser is entitled to a refund of the Deposit under any express provision of
this Agreement, then the Escrow Agent shall disburse the Deposit to Purchaser no
later than two (2) Business Days after termination.

3.2.5 Forfeiture of Deposit. In addition to any other facts or circumstances
which would cause the Deposit to be delivered to Seller as expressly set forth
in this Agreement, if Purchaser’s Default occurs and remains uncured beyond any
applicable cure period, upon the expiration of such cure period, Purchaser shall
forfeit the Deposit and Escrow Agent shall disburse the Deposit to Sellers no
later than two (2) Business Days after the expiration of such cure period.

3.2.6 Disagreements Regarding Deposit. If Escrow Agent shall be unable to
determine at any time to whom the Deposit should be paid or if a dispute should
develop between Sellers and Purchaser concerning the disposition of the Deposit,
then in any such event, Escrow Agent shall pay the Deposit in accordance with
the joint

 

- 20 -



--------------------------------------------------------------------------------

(or consistent) written instructions of Sellers and Purchaser. In the event that
such joint (or consistent) written instructions shall not be received by Escrow
Agent within ten (10) days after Escrow Agent shall have served written requests
for such joint (or consistent) written instructions upon Sellers and Purchaser,
Escrow Agent shall have the right to pay all of the Deposit into a court of
competent jurisdiction in Orlando, Florida and to interplead Sellers and
Purchaser in respect thereof; and, thereafter, Escrow Agent shall be discharged
of any further or continuing obligations in connection with the Deposit.

3.2.7 Escrow Agent’s Costs and Expenses. If costs and expenses (including
reasonable attorneys’ fees) are incurred by Escrow Agent because of litigation
or any dispute between Sellers and Purchaser arising out of the holding of the
Deposit, the non-prevailing party in such dispute shall reimburse Escrow Agent
for reasonable costs and expenses incurred. Sellers and Purchaser hereby agree
and acknowledge that Escrow Agent assumes no Liability in connection with the
holding or investment of the Deposit pursuant hereto, except for the negligence
or willful misconduct of Escrow Agent and its employees and agents. Escrow Agent
shall not be responsible for the validity, correctness or genuineness of any
document or notice referred to herein; and, in the event of any dispute under
this Agreement relating to the disposition of the Deposit, Escrow Agent may seek
advice from its own counsel and, provided that Escrow Agent tenders the deposit
into a court of competent jurisdiction in Orlando, Florida, Escrow Agent shall
be fully protected in any action taken in good faith in accordance with the
opinion of Escrow Agent’s counsel.

3.3 Payment of Purchase Price.

3.3.1 Payment at Closing. At Closing, Purchaser shall pay to the applicable
Seller (as directed by the Sellers) by wire transfer an amount equal to cash
portion of the Purchase Price (as adjusted pursuant hereto), less the Deposit.

3.3.2 Method of Payment. All amounts to be paid by Purchaser to Sellers pursuant
to this Agreement shall be paid by wire transfer of immediately available U.S.
federal funds.

3.4 Allocation of Purchase Price. The Parties agree that the Purchase Price
shall be allocated (i) between the Properties as set forth on Schedule 3.4, and
(ii) between the Fee Properties, Ground Lease Properties and the Personal
Property for each MOB Property for federal, state and local transfer tax
purposes as mutually determined by Purchaser and Seller prior to the end of the
Inspection Period . The Parties shall file all transfer tax forms consistent
with the allocation as so determined by Purchaser and Seller, as the same may be
adjusted pursuant to Article 9 or any other provision of this Agreement. Each
party may determine their own respective allocations for all other tax purposes.

 

- 21 -



--------------------------------------------------------------------------------

4. DUE DILIGENCE AND INSPECTION

4.1 Right to Inspect. At all reasonable times prior to Closing, Purchaser and
Purchaser’s Inspectors shall, subject to reasonable advance notice to the
applicable Seller, have the right to enter upon the MOB Properties and to
perform, at Purchaser’s expense, such inspections of and concerning the Assets,
and other tests, studies, reviews and investigations, as Purchaser may deem
appropriate, including invasive testing if required by any Phase I report;
provided, however, that, notwithstanding anything contained herein to the
contrary, Seller must approve any such invasive testing in its reasonable
commercial discretion prior to Purchaser undertaking same, and, if so approved
by Seller, any such testing shall be done in the least intrusive manner
reasonably possible and shall be coordinated with Seller so as to minimize
interruptions of normal activities. Upon not less than two (2) Business Days’
notice, Purchaser shall have the right to meet and interview (with the
applicable Seller present if such Seller so elects) Persons involved in the
management and operation of the MOB Properties to discuss the business
operations, including the revenues, expenses, operation and physical condition
of the Assets. In addition, Purchaser shall have the right, but not the
obligation, with not less than two (2) Business Days’ notice, to contact such
Governmental Authorities as it may elect in connection with the transactions
contemplated by this Agreement, with Seller having the right to be present if
such Seller so elects. The Inspections shall not unreasonably interfere with the
operation of the MOB Properties. To the extent in Sellers’ possession or
reasonable control, Sellers has furnished to Purchaser copies of the following,
each of which will be a true, correct and complete copy of the document it
purports to be:

(i) All Warranties which are still in effect to which Sellers may be entitled to
make a claim;

(ii) All Licenses and Permits;

(iii) The most recent real estate tax statements with respect to the MOB
Properties, if any;

(iv) All surveys, engineering and architectural plans, drawings and
specifications relating to the MOB Properties, as applicable, including, without
limitation, the Plans and Specifications;

(v) All Facility Contracts affecting the Assets ;

(vi) Copies of the Books and Records, including but not limited to GAAP
internally prepared financial statements for the prior three (3) years for each
Property;

(vii) All Tenant Leases and all agreements for real estate commissions,
brokerage fees, finder’s fees or other compensation payable in connection
therewith which will be binding on Purchaser;

(viii) All other non-confidential or non-proprietary information and
documentation that Purchaser may reasonably request in writing and which is in
Seller’s possession or reasonable control regarding the Assets.

 

- 22 -



--------------------------------------------------------------------------------

Purchaser and Purchaser’s Inspectors shall take all reasonable precautions to
minimize the impact on the Assets of any Inspections and shall coordinate with
Sellers regarding communications with Sellers’ employees and Governmental
Authorities relating to the Inspections. With respect to physical Inspections of
the Assets to be conducted by Purchaser (e.g., environmental Inspections),
Purchaser shall retain professional third-party consultants to complete such
Inspections and shall require such third-party consultants to maintain liability
insurance coverage for their activities that is consistent with liability
insurance coverage customarily maintained by similar professional third-party
consultants. Such third-party consultants will be notified of and advised to
comply with the confidentiality provisions set forth in this Agreement. Seller
acknowledges that Purchaser has provided it with satisfactory evidence of
liability coverage. If Purchaser or Purchaser’s Inspectors intend to take any
sample from the MOB Properties in connection with any physical investigations
permitted herein and Sellers permit such sampling, then Purchaser shall give
reasonable advance notice to the applicable Seller to enable such Seller to have
the opportunity to simultaneously obtain a similar sample in order to allow such
Seller, if it so chooses, to perform its own analysis. Purchaser shall,
immediately after any entry, inspection or test, restore the Assets, in all
material respects and at its sole cost, to the condition which existed
immediately prior thereto (to the extent practicable), including replacing
paving and landscaping. If a lien is placed against any Property as a result of
Purchaser’s inspections, Purchaser shall immediately take whatever action is
necessary to remove such lien. The foregoing restoration obligations of
Purchaser shall survive the Closing or earlier termination of this Agreement. In
the event the transaction contemplated by this Agreement is not consummated,
Purchaser shall return to Sellers any and all due diligence materials provided
by Sellers to Purchaser hereunder. Purchaser agrees to provide to Sellers, upon
request, copies of all reports and other due diligence materials generated
during its inspections at no cost.

4.2 Matters Relating to Title.

4.2.1 State of Title. Purchaser shall order current title commitments (the
“Title Commitments”) with respect to the MOB Properties, together with legible
copies of all title exception documents within five (5) Business Days of the
Effective Date. Purchaser may also obtain, at its own cost, the Surveys during
the Inspection Period. Within ten (10) Business Days after the date of receipt
by Purchaser of the Title Commitments and Surveys, but in any event prior to the
expiration of the Inspection Period, Purchaser may submit to Sellers a written
Notice from Purchaser (“Title Notice”) specifying any alleged defects in or
objections to the title shown in the Title Commitments or any of the Surveys.
Any matters to which Purchaser objects in the Title Notice shall constitute
“Title Exceptions”, and any survey defects to which Purchaser objects in the
Title Notice which adversely affect title to the MOB Properties shall constitute
“Survey Defects” (the Title Exceptions and Survey Defects shall collectively be
referred to as the “Unpermitted Exceptions”). Sellers shall notify Purchaser in
writing within ten (10) Business Days of receiving the Title Notice (the
“Exception Cure Period”) whether Sellers will cure any Unpermitted Exceptions
set forth in the Title Notice and, if Sellers elect to cure such Unpermitted
Exceptions, Sellers shall endeavor do so at their own expense (the failure to so
notify Purchaser within such ten (10) Business Days being deemed an election to
not cure such Unpermitted Exceptions). Seller shall have no obligation to cure
any Unpermitted Exceptions set forth in the Title

 

- 23 -



--------------------------------------------------------------------------------

Notice. Upon Purchaser’s failure to timely object, all matters shown on the
Title Commitment or on the Surveys shall thereafter be deemed a “Permitted
Exception”. Any matter which Sellers elect (or are deemed to have elected) not
to cure shall also be deemed a Permitted Exception unless Purchaser elects to
terminate this Agreement by written notice to Sellers within ten (10) days after
Purchaser receives written notice of Sellers’ election not to cure such
objection. If Sellers elect to cure any or all of the Unpermitted Exceptions,
but are unable to complete the cure of such Unpermitted Exceptions before
Closing, each of Purchaser and Seller shall have the right, in its absolute
discretion, to elect, upon written notice to the other Party, to defer the
Closing Date for a reasonable period not exceeding ten (10) days to give Sellers
an opportunity, to cure such Unpermitted Exceptions. Alternatively, Purchaser,
in its sole and absolute discretion may (A) agree to accept affirmative title
insurance coverage with respect to such Unpermitted Exceptions to insure
Purchaser against any loss arising from such Unpermitted Exceptions, or (B) to
proceed pursuant to Section 4.2.2 below. Failure by Purchaser to deliver the
notice referred to in the immediately preceding sentence shall be deemed an
election under (B) above.

4.2.2 Failure of Title. If on the Closing Date title to the Fee Properties,
Ground Lease Properties and Improvements is subject to any Unpermitted
Exceptions which Seller has elected to cure under the preceding Section but has
failed to cure after exercising reasonable commercial efforts, Purchaser may
elect, as its sole right and remedy, either (i) to take such title to the
interests as can be conveyed, with no abatement of the Purchase Price, or
(ii) to terminate this Agreement and receive a return of the Deposit.

4.2.3 Updated Title Commitment or Surveys. If prior to Closing any update of the
Title Commitments discloses any Title Exception which attaches to or first
affects an MOB Property after the effective date of the original Title
Commitments previously obtained by Purchaser (a “New Title Exception”), or any
update of the Surveys obtained by Purchaser discloses any Survey Defect which
attaches to or first affects an MOB Property after the date of the Surveys
previously obtained by Purchaser (a “New Survey Defect”), upon written objection
from Purchaser, Sellers shall remove or cure such New Title Exception or New
Survey Defect at or prior to Closing. To the extent a Net Title Exception or New
Survey Defect occurs, the same procedure for curing such matters as is set forth
in Section 4.2.1 shall be followed. In the event that Sellers fail to remove or
cure such New Title Exception or New Survey Defect at or prior to Closing,
Purchaser shall be entitled, as its sole right and remedy, either (i) to take
such title to the interests as can be conveyed, with no abatement of the
Purchase Price, or (ii) to terminate this Agreement and receive a full refund of
the Deposit. Sellers will not create or permit to exist any New Title Exception
or New Survey Defect after the Effective Date and any New Title Exception or New
Survey Defect created with Seller’s permission or consent shall constitute an
Unpermitted Exception and be addressed pursuant to Section 4.2.2 above.

4.2.4 Title Policies. At Closing, Purchaser shall take such steps as may be
necessary to cause the Title Company to issue owner’s or leasehold owner’s title
insurance policies (as applicable) to Purchaser, subject only to the applicable
Permitted Exceptions (the “Title Policies”).

4.2.5 Conveyance of the Fee Properties, Ground Lease Properties and
Improvements. At Closing Sellers shall convey the Fee Properties, Ground Lease
Properties and Improvements to Purchaser subject only to the Permitted
Exceptions.

 

- 24 -



--------------------------------------------------------------------------------

4.3 Assignment and Assumption of Facility Contracts, Tenant Leases, and
Transferred Licenses and Permits. On the Closing Date, the applicable Facility
Contracts and Transferred Licenses and Permits approved by Purchaser during the
Inspection Period and all Tenant Leases shall be assigned by Sellers and assumed
by Purchaser as of the Closing Date pursuant to an “Assignment and Assumption”
with Purchaser being responsible for the payment of any fee or other charge
imposed by any party in connection with such transfer. Notwithstanding the
foregoing, on or before the termination of the Inspection Period, Purchaser
shall identify in writing to Sellers (i) which Facility Contracts, and Licenses
and Permits it agrees to assume, and (ii) any such Facility Contracts and
Licenses and Permits it does not agree to assume, and Sellers shall retain such
Facility Contracts and Licenses and Permits as Retained Liabilities or terminate
such disapproved Facility Contracts and Licenses and Permits at its sole cost
and expense as of the Closing Date. If the costs of such termination are not
paid by Sellers prior to the Closing Date, Sellers shall use the proceeds of the
Purchase Price to pay the same, and shall instruct the Escrow Agent to deliver
such costs to the appropriate party at Closing. With respect to any equipment
lease that Purchaser agrees to assume, it shall be a condition to such
assumption that at least five (5) Business Days prior to the Closing Date, the
applicable Seller will obtain and deliver to Purchaser written statements from
the equipment lessors which demonstrate to Purchaser’s satisfaction that (i) all
payments under such equipment lease are current and that there are no charges
owed, and (ii) Purchaser shall not be responsible for the payment of any
charges, penalties or other costs relating to damage, destruction or loss of
such equipment, or a breach or violation of the terms of such equipment leases
that occurred or became due prior to said Closing Date, and the applicable
Seller agrees to pay the same upon five (5) days written demand by Purchaser or
equipment lessor. Notwithstanding anything to the contrary, Purchaser shall not
be responsible for the obligations under any Facility Contracts and Licenses and
Permits that it does not expressly approve in writing during the Inspection
Period and assume in the Assignment and Assumption.

4.4 Purchaser’s Election Whether or Not to Proceed. If Purchaser determines in
its sole discretion for any reason, or no reason at all, that it does not desire
to acquire the Assets and Purchaser notifies Sellers and the Escrow Agent of
such determination in writing prior to the expiration of the Inspection Period,
then the Deposit shall be returned to Purchaser, this Agreement shall be of no
further force or effect, and the Parties hereto shall have no further
obligations to the other (except for any obligations or liabilities that
expressly survive termination of this Agreement). Upon the expiration of the
Inspection Period, the Deposit shall be nonrefundable to Purchaser except in the
case of a Sellers’ Default, the failure to occur of a Purchaser’s Closing
Condition, or as otherwise expressly set forth herein. In the above instance
where Purchaser has the discretion to elect to terminate this Agreement in its

 

- 25 -



--------------------------------------------------------------------------------

entirety during the Inspection Period, and in fact does elect to terminate this
Agreement pursuant to this Section 4, Escrow Agent shall return the Deposit to
Purchaser without further instructions, consent or written authorization by
Sellers. This provision shall constitute the mutual escrow instructions to
Escrow Agent and Escrow Agent shall be entitled and required to rely upon such
instructions to return the Deposit to Purchaser without consent or further
action by Sellers.

4.5 Release and Indemnification. Purchaser shall indemnify, save, insure pay,
defend and hold harmless Sellers’ Indemnitees in accordance with Article 12 from
and against any Indemnification Loss incurred by Sellers’ Indemnitee arising
from or in connection with the Inspections, except to the extent resulting from
the gross negligence or willful misconduct of Sellers’ Indemnitee. This section
4.5 shall survive the Closing and any termination of this Agreement.

 

5. REPRESENTATIONS AND WARRANTIES

5.1 Sellers’ Representations and Warranties. To induce Purchaser to enter into
this Agreement and to consummate the transactions described in this Agreement,
each Seller hereby makes the representations and warranties in this Section 5.1
as to their respective Assets, upon which Sellers acknowledge and agree that
Purchaser is entitled to rely, and as of Closing shall provide a certificate
reconfirming that all such representations and warranties remain true and
correct in all material respects as of the Closing Date.

5.1.1 Organization and Power. Seller is duly incorporated or formed (as the case
may be), validly existing, in good standing in the jurisdiction of its
incorporation or formation, and is qualified to do business in the jurisdictions
in which the Assets which it owns are located and has all requisite power and
authority to own the Assets and conduct the operation of the MOB Properties as
currently owned and conducted.

5.1.2 Authority and Binding Obligation. Except as required by the ROFRs,
(i) each Seller has obtained the approval of its members of this Agreement and
the transactions described herein and has full power and authority to execute
and deliver this Agreement and all other documents to be executed and delivered
by each of them pursuant to this Agreement (the “Sellers’ Documents”), and to
perform all obligations required of them under this Agreement and each of
Sellers’ Documents; (ii) the execution and delivery by Seller of this Agreement
and, when executed and delivered, Sellers’ Documents, and the performance by
Seller of its obligations under this Agreement and, when executed and delivered,
each of Sellers’ Documents, have been duly and validly authorized by all
necessary action by Seller; and (iii) this Agreement and, when executed and
delivered, Sellers’ Documents constitutes, or will constitute, legal, valid and
binding obligations of Seller enforceable against Seller in accordance with its
and their terms, except to the extent Purchaser itself is in default hereunder
or thereunder.

5.1.3 Intentionally Deleted.

 

- 26 -



--------------------------------------------------------------------------------

5.1.4 Ownership of Assets. The Assets, together with the Excluded Assets,
constitute all interests in all assets owned or controlled by Sellers, and any
of their respective Affiliates located at or used in connection with the
operation of the MOB Properties.

5.1.5 Consents and Approvals; No Conflicts. Subject to the recording of Sellers’
Documents, as appropriate, and subject to the ROFRs, (i) no filing with, and no
permit, authorization, consent or approval of, any Governmental Authority or
other Person is necessary for execution or delivery by Sellers of any of
Sellers’ Documents, or the performance by Sellers of any of their obligations
under this Agreement or any of Sellers’ Documents or the consummation by Sellers
of the transactions described in this Agreement, except to the extent such
permit, authorization, consent or approval (a) has been or will be obtained by
the applicable Seller prior to or at Closing or (b) obtaining such permit,
authorization, consent or approval is Purchaser’s responsibility hereunder, and
(ii) neither the execution and delivery by Sellers of this Agreement or any of
Sellers’ Documents, nor the performance by Sellers of any of their obligations
under this Agreement or any of Sellers’ Documents, nor the consummation by
Sellers of the transactions described in this Agreement, will (A) violate any
provision of Sellers’ organizational or governing documents, (B) violate any
Applicable Law to which Sellers are subject, (C) result in a violation or breach
of, or constitute a default under any of the Contracts that affect Sellers or
any of the Assets in any respect, or (D) result in the creation or imposition of
any lien or encumbrance on any of the Assets or any portion thereof.

5.1.6 Condemnation. Seller has not received any written notice of any pending
condemnation proceeding or other proceeding in eminent domain, and to Seller’s
actual knowledge without independent investigation, no such condemnation
proceeding or eminent domain proceeding is threatened affecting any of the MOB
Properties, or any portion thereof.

5.1.7 Compliance with Applicable Law. Seller has not received any written notice
of any violation of any provision of Applicable Law (including, but not limited
to, the Americans with Disabilities Act, the WARN Act, COBRA, and those of
environmental agencies), with respect to the ownership, operation, use,
maintenance or condition of any of the Assets which has not been cured or
dismissed with prejudice.

5.1.8 Litigation. Except as set forth on Schedule 2.4(f), Seller has not been
served or threatened with any court filing in any litigation with respect to any
Assets in which Seller is named a party which has not been resolved, settled or
dismissed and which could result in an adverse impact on the Assets or Seller’s
title to any of the Assets.

5.1.9 Taxes. All Taxes which would be delinquent if unpaid at Closing will be
paid in full or prorated at Closing as part of the prorations pursuant to
Article 9; provided, however, that if any Taxes are payable in installments,
such representation and warranty shall apply only to such installments which
would be delinquent if unpaid at Closing. Seller has not received any written
notice for an audit or delinquency of any Taxes with respect to any Assets which
has not been resolved or completed. No Seller is

 

- 27 -



--------------------------------------------------------------------------------

currently contesting any Taxes with respect to any Assets. All state and local
tax returns and tax reports required to be filed by Seller with respect to the
Assets on or before the date hereof have been timely filed (taking into account
any extension rights) with the appropriate governmental agencies in all
jurisdictions in which such returns and reports are required to be filed.

5.1.10 Licenses and Permits. Sellers have made available to Purchaser a true and
complete copy of the Licenses and Permits in Seller’s possession concerning the
ownership and operation of the Assets. A complete listing of the Licenses and
Permits is attached hereto as Schedule 2.2.8. As of the Effective Date, to
Seller’s knowledge, all material License and Permits and other authorizations
necessary for the current use, occupancy and operation of the MOB Properties are
in effect.

5.1.11 Tenant Leases. Schedule 2.2.5 sets forth a true, correct and complete
list and rent roll with respect to the Tenant Leases, and Seller has made
available to Purchaser for review a copy of each of the Tenant Leases in
Seller’s possession, which are true, correct and complete copies of the Tenant
Leases in all material respects. Seller has not given nor received any written
notice of any breach or default under any of the Tenant Leases which has not
been cured. Except as set forth in Schedule 2.2.5, no tenants are entitled to
any rebates, rent concessions or free rent. No rents due under any of the Tenant
Leases are presently assigned, hypothecated or encumbered by Seller, other than
in connection with any mortgage encumbering the MOB Properties which shall be
satisfied prior to or in connection with the Closing. There are no unpaid
brokerage commissions or unpaid landlord obligations for tenant improvements in
connection with the current term of occupancy of tenants under the Tenant
Leases. No rent under any of the Tenant Leases has been prepaid (except for
rental for the current month and payments that are required to be made in
advance pursuant to the terms and provisions of the Tenant Leases and except for
prepayments set forth in the Tenant Leases). No tenant has notified Seller in
writing of its intent to terminate its Tenant Lease prior to expiration of the
term of such Tenant Lease. To Sellers’ knowledge, no party to the Tenant Leases
in breach or default under any material obligation thereunder. Prior to Closing,
and upon Purchaser’s written request, the applicable Seller will deliver to
Purchaser updated information current as of no earlier than five (5) Business
Days prior to Closing on an updated rent roll signed by a representative of
Seller which shall replace Schedule 2.2.5 for all purposes under this Agreement.

5.1.12 Possession. Except pursuant to the Tenant Leases and the ROFRs, no Person
other than Sellers have any right to the use or possession of the MOB Properties
or any part thereof.

5.1.13 Purchase Rights. Other than as set forth on Schedule 5.1.13
(collectively, the “ROFRs”), there are no options or other agreements of any
kind, whereby any Person other than Purchaser will have acquired or will have
any right to acquire title or interest to all or any portion of the Assets, and
there are no purchase contracts, options or other agreements of any kind,
whereby any Person will have acquired or will have any right to acquire title or
interest to all or any portion of the

 

- 28 -



--------------------------------------------------------------------------------

Assets. To the extent any party exercises its purchase right, then the
applicable Fee Property or Ground Lease Property shall be removed from the
Assets and the Purchase Price reduced according to the Allocated Purchase Price
for such Fee Property or Ground Lease Property and Purchaser shall be obligated
to purchase the remaining Assets.

5.1.14 Facility Contracts. Schedule 2.2.7 sets forth a true, correct and
complete list of the Facility Contracts. The copies heretofore delivered to
Purchaser are true, correct and complete in all material respects. To Seller’s
knowledge, no party to the Facility Contracts is in breach or default under any
obligation thereunder or any provisions thereof. The consent of all Persons
whose consent for such assignment is required has been or will be secured on or
prior to the Closing Date. Except as set forth on Schedule 2.2.7, no consent of
any Person is required as a condition to Sellers’ assignment of the Facility
Contracts to Purchaser at Closing. With respect to any Persons whose consent is
required as a condition to Sellers’ assignment of the Facility Contracts to
Purchaser at Closing, Seller covenants to employ commercially reasonable and
diligent, good faith efforts to obtain such consent(s) in writing (in a form
reasonably acceptable to Purchaser) and to deliver same to Purchaser prior to
Closing and, if Seller fails to obtain such written consent(s) prior to the
expiration of the Inspection Period, the applicable Seller shall continue such
efforts thereafter until the Closing Date.

5.1.15 Bankruptcy. Seller is not insolvent within the meaning of Title 11 of the
United States Code, as amended (the “Bankruptcy Code”), and is able to repay its
debts as they become due. Seller has not filed or taken any action to file a
voluntary petition, case or proceeding under any section or chapter of the
Bankruptcy Code, or under any similar law or statute of the United States or any
state thereof, relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of its debts and no such petition, case or proceeding
has been filed against it which has not been dismissed, vacated or stayed on
appeal and Seller has not been adjudicated as a bankrupt or insolvent or
consented to, nor filed an answer admitting or failing reasonably to contest an
allegation of bankruptcy or insolvency. Seller has not sought, or consented to
or acquiesced in, the appointment of any receiver, trustee, liquidator or other
custodian of it or a material part of its assets, and Seller has not made or
taken any action to make a general assignment for the benefit of creditors or an
arrangement, attachment or execution has been levied and no tax lien or other
governmental or similar lien has been filed, against it or a material part of
its properties, which has not been duly and fully discharged prior to the date
hereof.

5.1.16 Labor and Employment Matters. No Seller is a party to any collective
bargaining agreement or relationship with any labor union that affects the
Assets.

5.1.17 Construction Contracts. Except as set forth in Schedule 5.1.17, there are
no outstanding Contracts made by Seller for the construction or repair of any
Improvements, and Seller shall discharge and have released of record or bonded
all mechanic’s, builder’s or materialman’s liens, if any, arising from any labor
or materials furnished to the MOB Properties prior to the Closing to the extent
any such lien is not bonded over pursuant to Applicable Law.

 

- 29 -



--------------------------------------------------------------------------------

5.1.18 Intentionally Deleted.

5.1.19 Insurance Policies. Seller has not received written notice from any
insurance carrier of defects or inadequacies in the Assets which, if
uncorrected, would result in a termination of insurance coverage or a material
increase in the premiums charged therefor.

5.1.20 Environmental Condition of MOB Properties. To the best of Seller’s
knowledge, except as set forth in Schedule 5.1.20 and any environmental reports
provided to Purchaser, there are no underground storage tanks on the MOB
Properties and the Seller has received no written notice as to the presence of
any Hazardous Materials (other than any Hazardous Materials situated at the MOB
Properties in the Ordinary Course of Business or the ordinary course of business
of any tenant or other occupant of the MOB Properties which are stored, held,
used and disposed of in compliance with Environmental Laws), nor have Sellers
received written notice of any Environmental Claims, Environmental Liabilities
or violations of Environmental Laws in respect of the MOB Properties.

5.1.21 Management Agreements. As of the Closing Date, there will be no
management agreements with respect to the Assets, other than those approved
and/or assumed in writing by Purchaser prior to Closing.

5.1.22 Compliance with Of-Record Matters. To Seller’s knowledge, Seller has not
received, nor given, any written notice of any material violation of any
exception item listed on Schedule B of those certain title reports more which
has not been cured or dismissed, nor does there exist any breach or default with
respect to any of those exception items.

5.1.23 Finders and Investment Brokers. Other than CBRE, Seller has not dealt
with any Person who has acted, directly or indirectly, as a broker, finder,
financial adviser or in such other capacity for or on behalf of Seller in
connection with the transactions contemplated by this Agreement in a manner
which would entitle such Person to any fee or commission in connection with this
Agreement or the transactions contemplated by this Agreement.

5.1.24 Foreign Person. Seller is a “United States person” (as defined in
Section 7701(a)(30)(B) or (C) of the Code) for the purposes of the provisions of
Section 1445(a) of the Code.

5.1.25 Financial Statements. The profit and loss statements for the MOB
Properties which were provided to Purchaser: (i) are true and complete copies of
the operating statements for such periods prepared by Seller in the ordinary
course of its business operations with respect to the MOB Properties; and
(ii) have been prepared in accordance with GAAP .

5.1.26 ERISA. Neither (i) any assets of Seller, nor (ii) any funds to be used by
Seller with respect to the transactions contemplated pursuant to this Agreement,
are, or at the Closing will be, pursuant to ERISA or the Code, considered for
any purpose

 

- 30 -



--------------------------------------------------------------------------------

of ERISA or Section 4975 of the Code to be assets of a Plan. Seller is not
executing this Agreement and will not be performing its obligations or
exercising its rights or remedies under the Agreement on behalf of or for the
benefit of any Plan. Neither the execution or delivery of this Agreement by
Seller, nor the performance by Seller of its obligations or the exercise of its
rights or remedies under this Agreement, nor any transaction contemplated under
this Agreement, is or will be a “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code. For the purposes hereof the
following terms shall have the following meanings: “Code” shall mean the
Internal Revenue Code of 1986, as amended; “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended (and any successor statute
and any applicable regulations or guidance promulgated thereunder); and “Plan”
shall mean a “plan” as that term is defined in Section 3(3) of ERISA or
Section 4975 of the Code.

5.1.27 Intellectual Property. Except as set forth in Schedule 2.2.6, and to
Seller’s knowledge, Seller owns all rights in, and has all rights necessary to
transfer the, Intellectual Property to be transferred hereunder.

5.1.28 Intentionally Deleted.

5.1.29 Patriot Act. Sellers and their officers and shareholders, and their
respective principals, shall not transfer the proceeds obtained as a result of
this Agreement to any Person listed on the Office of Foreign Assets Control list
as “Terrorists” and “Specially Designated Nationals and Blocked Persons”, or
otherwise be in violation of the International Money Laundering Abatement and
Financial Anti-Terrorism Act of 2001.

5.1.30 Intentionally Deleted.

5.1.31 Restriction of Access. Seller has no knowledge of any current federal,
state, county or municipal plans to materially restrict or materially change
access to any part of the MOB Properties from any highway or road leading
directly to or abutting any part of the MOB Properties.

Any references to the knowledge of Seller in the foregoing representations and
warranties shall mean the actual knowledge of David McNeil, after consultation
with property-level managers at each of the MOB Properties Purchaser hereby
acknowledges and agrees that, except with respect to the foregoing
representations and warranties set forth in this Section 5.1, the Assets are to
be conveyed by Sellers to Purchaser in “as-is, where-is” condition without
warranty or representation, express or implied, as to zoning, physical
condition, environmental condition, suitability for a particular purpose or any
other matter whatsoever.

5.2 Purchaser’s Representations and Warranties. To induce Seller to enter into
this Agreement and to consummate the transactions described in this Agreement,
Purchaser hereby makes the representations and warranties in this Section 5.2,
upon which Purchaser acknowledges and agrees that Sellers are entitled to rely.

 

- 31 -



--------------------------------------------------------------------------------

5.2.1 Organization and Power. Purchaser is duly incorporated or formed (as the
case may be), validly existing and in good standing in the laws of the
jurisdiction of its incorporation or formation, and has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as currently being conducted.

5.2.2 Authority and Binding Obligation. Purchaser has full power and authority
to execute and deliver this Agreement and to perform all obligations of
Purchaser arising under this Agreement. Subject to Purchaser obtaining approval
from its Board of Directors during the Inspection Period, Purchaser has full
power and authority to execute and deliver all other documents to be executed
and delivered by Purchaser pursuant to this Agreement (the “Purchaser’s
Documents”), and to perform all obligations of Purchaser arising under each of
Purchaser’s Documents. The execution and delivery by the signer on behalf of
Purchaser of this Agreement and, when executed and delivered, each of
Purchaser’s Documents, and the performance by Purchaser of its obligations under
this Agreement, and when executed and delivered, each of Purchaser’s Documents,
has been, or will be, duly and validly authorized by all necessary actions by
Purchaser. This Agreement and, when executed and delivered, each of Purchaser’s
Documents, constitutes, or will constitute, legal, valid and binding obligations
of Purchaser, enforceable against Purchaser in accordance with its and their
terms, except to the extent Sellers are in default thereunder. Unless Purchaser
terminates this Agreement prior to the end of the Inspection Period as provided
for herein, following the expiration of the Inspection Period, Purchaser shall
be deemed to have represented that it has obtained all necessary Board
approvals.

5.2.3 Consents and Approvals; No Conflicts. No filing with, and no permit,
authorization, consent or approval of, any Governmental Authority or other
Person is necessary for the execution or delivery by Purchaser of this Agreement
or the performance by Purchaser of any of its obligations under this Agreement.
Subject to Purchaser obtaining the approval of its Board of Directors during the
Inspection Period, no filing with, and no permit, authorization, consent or
approval of, any Governmental Authority or other Person is necessary for the
execution or delivery by Purchaser of any of Purchaser’s Documents, the
performance by Purchaser of any of its obligations under any of Purchaser’s
Documents, or the consummation by Purchaser of the transactions contemplated by
this Agreement or any of Purchaser’s Documents. With approval of Purchaser’s
Board of Directors, neither the execution and delivery by Purchaser of any of
Purchaser’s Documents, nor the performance by Purchaser of any of its
obligations under any of Purchaser’s Documents, nor the consummation by
Purchaser of the transactions described in this Agreement, will: (A) violate any
provision of the organizational or governing documents of Purchaser; (B) violate
any Applicable Law to which Purchaser is subject; or (C) result in a violation
or breach of or constitute a default under any contract, agreement or other
instrument or obligation to which Purchaser is a party or by which any of
Purchaser’s properties are subject. Unless Purchaser terminates this Agreement
prior to the end of the Inspection Period as provided for herein, following the
expiration of the Inspection Period, Purchaser shall be deemed to have
represented that it has obtained all necessary Board approvals.

 

- 32 -



--------------------------------------------------------------------------------

5.2.4 Finders and Investment Brokers. Purchaser has not dealt with any Person
who has acted, directly or indirectly, as a broker, finder, financial adviser or
in such other capacity for or on behalf of Purchaser in connection with the
transactions described by this Agreement in any manner which would entitle such
Person to any fee or commission in connection with this Agreement or the
transactions described in this Agreement.

5.2.5 Bankruptcy. Purchaser is not insolvent within the meaning of the
Bankruptcy Code, and is able to repay its debts as they become due. Seller has
not filed or taken any action to file a voluntary petition, case or proceeding
under any section or chapter of the Bankruptcy Code, or under any similar law or
statute of the United States or any state thereof, relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of its debts
and no such petition, case or proceeding has been filed against it which has not
been dismissed, vacated or stayed on appeal and Purchaser has not been
adjudicated as a bankrupt or insolvent or consented to, nor filed an answer
admitting or failing reasonably to contest an allegation of bankruptcy or
insolvency. Purchaser has not sought, or consented to or acquiesced in, the
appointment of any receiver, trustee, liquidator or other custodian of it or a
material part of its assets, and Purchaser has not made or taken any action to
make a general assignment for the benefit of creditors or an arrangement,
attachment or execution has been levied and no tax lien or other governmental or
similar lien has been filed, against it or a material part of its properties,
which has not been duly and fully discharged prior to the date hereof.

 

6. COVENANTS

6.1 Confidentiality.

6.1.1 Disclosure of Confidential Information. The Parties acknowledge and agree
that the existence of this Agreement, the terms of this Agreement and any other
information disclosed in Sellers’ Due Diligence Materials, Purchaser’s Due
Diligence Reports or any other documents, materials, data or other information
with respect to the Assets which is not generally known to the public shall be
confidential. Nothing herein shall restrict or limit Sellers from communicating
with tenants, lenders, contract parties, owner’s associations, or government
officials or bodies in connection with obtaining estoppels or other required
consents or approvals, as may be reasonably necessary to consummate the
transactions contemplated under this Agreement, or Purchaser from contacting
Sellers’ company officials, property engineers and architects, and other
third-party consultants assisting Purchaser in its investigation of the Assets,
subject to Section 6.1.3. Nothing herein shall restrict or limit Sellers from
communicating the existence and progress of the transactions contemplated by
this Agreement to their lenders or from making disclosures required under
Applicable Law including, but not limited to securities-related filings.

6.1.2 Public Announcements. No Party shall have the right to make a public
announcement regarding the transactions described in this Agreement without the
prior approval of the other Party. Sellers and Purchaser shall approve the
timing, form and substance of any such public announcement, which approval shall
not be

 

- 33 -



--------------------------------------------------------------------------------

unreasonably withheld, conditioned or delayed, except if a Party is required to
make a public announcement under Applicable Law, in which case no such approval
by any other Party shall be required. The Parties acknowledge and approve of
Purchaser’s filing of an 8-K statement upon execution of this Agreement, at such
time as the Inspection Period expires and the Deposit becomes non-refundable and
upon consummation of the Closing.

6.1.3 Communication with Governmental Authorities. Purchaser and its
representatives and consultants shall have the right to review building
department, health department and other local Governmental Authority records
with respect to the Assets and the operation of the MOB Properties and request
written or verbal confirmation of zoning and any other compliance by the Assets
with any Applicable Law. Purchaser and its representatives and consultants shall
have the right to contact Governmental Authorities to pursue the issuance of any
Licenses and Permits desired by Purchaser. Purchaser shall use reasonable
efforts to coordinate such communication with Sellers.

6.2 Assessments». Any assessments for improvements or other work at the MOB
Properties incurred prior to and applicable to the time period before Closing
shall be the responsibility of and paid by Sellers and Sellers shall indemnify,
save, insure, pay, defend and hold Purchaser harmless from and against any
claims therefor any Liability arising therefrom. The obligations under this
Section 6.2 shall survive Closing.

6.3 Conduct of the Businesses.

6.3.1 Operation, Maintenance and Repair in Ordinary Course of Business. From the
Effective Date until Closing or earlier termination of this Agreement, Sellers
shall conduct the operations of the MOB Properties in the Ordinary Course of
Business. Sellers shall maintain the Assets in accordance with the Ordinary
Course of Business (such obligation to include the maintenance of Sellers’
casualty and liability insurance policies in the Ordinary Course of Business),
subject to reasonable wear and tear and further subject to destruction by
casualty or eminent domain. Purchaser shall have the right to inspect the Assets
prior to Closing to determine if any Seller has breached the covenants of such
Seller in this Section 6.3.1. Sellers in all material respects shall comply with
the terms conditions and requirements under the Contracts, Tenant Leases, and
Licenses and Permits, and shall continue to make all payments due thereunder
prior to delinquency (whether or not Purchaser shall assume the same). No Seller
shall sell, remove or otherwise dispose of any items of Personal Property other
than in the Ordinary Course of Business.

6.3.2 Contracts, Tenant Leases and Licenses and Permits. From the Effective Date
until Closing or earlier termination of this Agreement, no Seller shall,
(i) without Purchaser’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed, amend, extend, renew or terminate any of the
existing Facility Contracts, Tenant Leases or Licenses and Permits except in the
Ordinary Course of Business, or (ii) without Purchaser’s prior written

 

- 34 -



--------------------------------------------------------------------------------

consent in its sole discretion procure any new contract, tenant leases or
licenses and permits, except, in each instance, in the Ordinary Course of
Business, or in the event that any Seller is required to act on an emergency
basis to enter into any such contract to prevent material damages to the Assets
or the operation of the MOB Properties. Notwithstanding the foregoing, from the
Effective Date until the Closing or earlier termination of this Agreement,
should any Seller enter into any such new contracts, tenant leases or licenses
and permits, whether or not in the Ordinary Course of Business, or should any
Seller become aware of any contracts or licenses and permits that were not
previously disclosed to Purchaser, such Seller shall immediately disclose the
same to Purchaser in writing, and Purchaser shall have the right take an
assignment of such contracts and licenses and permits at Closing pursuant to the
terms of this Agreement. If Purchaser elects not to take an assignment of any
such new contracts and licenses and permits, such contracts and licenses and
permits shall be deemed Retained Liabilities of Sellers.

6.4 Tax Contests.

6.4.1 Taxable Period Terminating Prior to Closing Date. Following Closing, each
Seller shall retain the right, at its sole cost and expense, to commence,
continue and settle any proceeding to contest any Taxes for any taxable period
which terminates prior to the Closing Date, and shall be entitled to any refunds
or abatements of Taxes awarded in such proceedings; provided, however, Sellers
shall indemnify and hold Purchaser harmless from and against any Indemnification
Loss incurred by Purchaser as a result of any Seller exercising its rights to so
contest any Taxes under this Section 6.4.1. Following Closing, Purchaser shall
have the right, at its sole cost and expense, to commence, continue and settle
any proceeding to contest any Taxes for any taxable period which commences on or
following the Closing Date, and shall be entitled to any refunds or abatements
of Taxes awarded in such proceedings. For any tax period which falls both before
and after the Closing Date, if either Purchaser or Seller desires to contest any
Taxes for such taxable period, it shall provide written notice of such desire to
the other Party. If both parties desire to proceed with the contest of the
applicable Taxes, then they shall work jointly in so doing. If the
non-initiating party declines to participate in the contest of such Taxes or
fails to respond within thirty (30) days of the written request, then the
initiating party may proceed with the contest of such Taxes and the other party
shall not have the right to contest such Taxes. The contesting party shall be
entitled to any refunds or abatements of Taxes awarded in such proceedings;
provided, however, the contesting party shall indemnify and hold the
non-contesting harmless from and against any Indemnification Loss incurred by
the non-contesting party as a result of the contesting party exercising its
rights to so contest any Taxes under this Section 6.4.1. This Section 6.4.1
shall survive the Closing.

6.4.2 Taxable Period Including the Closing Date. Sellers shall have the right to
commence, continue and settle any proceeding to contest any Taxes for any
taxable period which includes the Closing Date. Any refunds or abatements
awarded in such proceedings shall be used first to reimburse the Party
contesting such Taxes for the reasonable costs and expenses incurred by such
Party in contesting such Taxes, and the remainder of such refunds or abatements
shall be prorated between the applicable Seller

 

- 35 -



--------------------------------------------------------------------------------

and Purchaser (subject to the terms of the Lease Agreements) as of the cut-off
time, and the Party receiving such refunds or abatements promptly shall pay such
prorated amount due to the other Party. This Section 6.4.2 shall survive the
Closing.

6.4.3 Cooperation. Sellers and Purchaser shall use commercially reasonable
efforts to cooperate with the Party contesting the Taxes (at no cost or expense
to the Party not contesting the Taxes other than any de minimis cost or expense
or any cost or expense which the requesting Party agrees in writing to
reimburse) and to execute and deliver any documents and instruments reasonably
requested by the Party contesting the Taxes in furtherance of the contest of
such Taxes. This Section 6.4.3 shall survive the Closing.

6.5 Notices and Filings. Sellers and Purchaser shall use commercially reasonable
efforts to cooperate with each other (at no cost or expense to the Party whose
cooperation is requested, other than any de minimis cost or expense or any cost
or expense which the requesting Party agrees in writing to reimburse) to provide
written notice to any Person under any Facility Contracts, Tenant Leases, or
Licenses and Permits and to effect any required registrations or filings with
any Governmental Authority or other Person, regarding the change in ownership of
the Assets.

6.6 Further Assurances. From the Effective Date until the Closing or termination
of this Agreement, Sellers and Purchaser shall use commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to consummate the transactions
described in this Agreement, including, without limitation, (i) obtaining all
necessary consents, approvals and authorizations required to be obtained from
any Governmental Authority or other Person under this Agreement or Applicable
Law, and (ii) effecting all registrations and filings required under this
Agreement or Applicable Law. After Closing, Sellers and Purchaser shall use
commercially reasonable efforts (at no cost or expense to such Party, other than
any de minimis cost or expense or any cost or expense which the requesting Party
agrees in writing to reimburse) to further effect the transactions contemplated
in this Agreement.

6.7 Estoppel Certificates and SNDAs. Sellers shall exercise commercially
reasonable efforts to obtain estoppel certificates and deliver the same to
Purchaser as of or prior to the Closing Date, from each of the ground lessors
for the Ground Lease Properties and for from (i) all of the Major Tenants and
(ii) other tenants under the Leases, which when considered together with the
Major Tenants, represent at least eighty percent (80%) of the annualized base
rent from the MOB Properties (the “Estoppels”) in the form attached hereto as
Schedule 6.7A. If Sellers are unable to obtain the required estoppels following
the use of commercially reasonable efforts, Purchaser shall, with its lender’s
approval, accept estoppels from the Sellers, provided that the same include
indemnification language with respect to the matters contained therein, which
indemnification shall continue until the expiration of the term of any lease for
which the estoppel relates, and which indemnification obligation

 

- 36 -



--------------------------------------------------------------------------------

shall be separate and apart from any indemnification obligations otherwise
arising under this Agreement. Sellers shall use reasonable commercial efforts to
obtain subordination non-disturbance and attornment agreements (“SNDAs”) from
(x) the Major Tenants and (y) any tenant whose Lease (1) provides twenty percent
(20%) or more of the annualized base rent at a MOB Property, or (2) contains an
option to purchase any portion of any MOB Property, rights of first refusal or
rights of first offer to purchase any portion of any MOB Property, or any other
provision unacceptable to Purchaser’s lender and (z) any tenant whose Tenant
Lease (or memorandum or short form thereof) is recorded in the applicable public
records. Seller shall use reasonable commercial efforts to furnish any SNDAs
required by Purchaser’s lender at least fifteen (15) days before Closing. The
form of SNDA is attached hereto as Schedule 6.7B, subject to revision based upon
review of the underlying leases. The parties acknowledge that certain tenants
may have negotiated estoppel and/or SNDA forms as part of their individual
leases, and agree to work with any such tenants in good faith to negotiate forms
of such documents reasonably acceptable to both such tenants and Purchaser’s
lender. Notwithstanding anything to the contrary otherwise contained herein, so
long as Sellers have exercised commercially reasonable efforts to obtain the
Estoppels and SNDAs, the failure to obtain the required amounts set forth above
shall not be an event of default, but rather a failure of a Purchaser’s closing
condition.

6.8 Good Faith. The parties agrees to deal with each other in good faith toward
the completion of the transactions contemplated herein unless this Agreement
shall be terminated as provided herein.

6.9 Bulk Sales. Sellers, at no expense to Purchaser, shall comply with all
applicable “bulk sales laws” in a timely manner, taking into account the timing
of the Closing.

6.10 Employees. At Closing, Sellers shall terminate all of its employees located
at the MOB Properties. With respect to wages and benefits of Employees, each
Seller shall be solely responsible for all wages, salaries, bonuses, employment
taxes, withholding taxes, and all accrued vacation days, sick days and personal
days accruing prior to the Closing Date in its capacity as Seller. Purchaser
shall never be or be deemed the employer of any Employee and shall not be liable
to any Employee for any wages, salaries, bonuses, vacation days, sick days or
personal days in which said Employee may have acquired an accrued or vested
right by virtue of their employment. Sellers shall and hereby agree to
indemnify, save, defend, pay, insure and hold Purchaser harmless from and
against any Liability for wages, salaries, bonuses, accrued vacation days, sick
days and personal days to be paid to Employees. Sellers shall remain liable for
and hereby agree to indemnify, save, defend, pay, insure and hold Purchaser
harmless from and against any Liability arising out of or relating to medical,
pension, welfare benefits, other employee benefits or other fringe benefits
(hereinafter collectively referred to as “benefits”) due to Employees under
plans in which employees of the Sellers participate whether prior to or after
Closing, and all payments due on the plans providing such benefits. Sellers
shall also remain responsible for and hereby agree to indemnify, save, defend,
pay, insure and hold Purchaser

 

- 37 -



--------------------------------------------------------------------------------

harmless from and against any loss, cost, damage, claims, expense or Liability
arising out of or relating to any Sellers’ failure to pay (a) any Employee of
the Sellers’ wages, salary, bonuses, employment taxes, accrued vacation pay,
sick days and personal days, and withholding taxes, (b) benefits, whenever due,
provided under plans in which Employees of the Sellers participate,
(c) liability under Section 4980B, Part 6 of Title I of ERISA or Title IV of
ERISA and (d) liability under the WARN Act.

6.11 Post-Closing Audit. Sellers acknowledge and agree to assist the Purchaser
in conducting, no later than seventy-four (74) days following a Closing Date, an
audit of property-level financials for the Property as specified by Rule 3-14 of
Regulation S-X of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, provided such audit shall be at the sole cost
and expense of Purchaser. In connection therewith, Sellers agree to obtain and
provide to the auditors any and all data and financial information in the
possession of Sellers which are reasonably necessary or required by the auditors
in connection with their preparation and conducting of the foregoing audit. The
rights and obligations of Purchaser and Sellers under this Section 6.11 shall
survive Closing.

 

7. CLOSING CONDITIONS

7.1 Purchaser’s Closing Conditions. Purchaser’s obligations to close the
transactions described in this Agreement are subject to the satisfaction at or
prior to Closing of the following conditions precedent (the “Purchaser’s Closing
Conditions”):

7.1.1 Sellers’ Deliveries. All of the applicable Sellers’ Closing Deliveries
shall have been delivered to Purchaser or deposited with Escrow Agent in the
Closing Escrow, to be delivered to Purchaser at the Closing.

7.1.2 Representations and Warranties. The representations or warranties of the
Sellers in this Agreement shall be true and correct in all material respects as
of the Closing (or as such other date to which such representation and
warranties expressly were made).

7.1.3 Covenants and Obligations. The covenants and obligations of the Sellers in
this Agreement shall have been performed in all material respects.

7.1.4 Title Policies. The Title Company shall have irrevocably committed to
issue the applicable Title Policies pursuant to Section 4.2.4 with all standard
exceptions deleted and all requirements for issuance of each such Title Policy
satisfied and deleted.

7.1.5 Change in Environmental Condition of Property. No event shall have
occurred following the Effective Date and prior to the Closing Date which would
result in a violation of any Environmental Law.

 

- 38 -



--------------------------------------------------------------------------------

7.1.6 Adverse Proceedings. No litigation or other court action shall have been
commenced seeking to obtain an injunction or other relief from such court to
enjoin the consummation of the transactions described in this Agreement, and no
preliminary or permanent injunction or other order, decree or ruling shall have
been issued by a court of competent jurisdiction or by any Governmental
Authority, would make illegal or invalid or otherwise prevent the consummation
of the transactions described in this Agreement.

7.1.7 Adverse Law. No Applicable Law shall have been enacted that would make
illegal or invalid or otherwise prevent the consummation of the transactions
described in this Agreement.

7.1.8 Contracts. There shall be no material continuing default by any Seller
under any of the Facility Contracts which Purchaser has agreed to assume.

7.1.9 Estoppels and SNDAs. Sellers shall have obtained and delivered to
Purchaser the Estoppels and SNDAs required under Section 6.7 above.

7.1.10 Closing Deliveries. Sellers shall have satisfied all of Sellers’ Closing
Deliveries under Section 8.3 below.

7.2 Failure of Any Purchaser’s Closing Condition. If any of Purchaser’s Closing
Conditions is not satisfied at Closing (a “Purchaser’s Closing Condition
Failure”), and Sellers fail to cure such condition failure within fifteen
(15) days after written notice is delivered by Purchaser to Sellers (excepting a
failure to deliver Sellers’ Closing Deliveries at Closing for which there shall
be no cure period) then Purchaser shall have the right (unless such Purchaser’s
Closing Condition Failure was within the discretion or control of Purchaser), in
Purchaser’s absolute discretion, to either (i) terminate this Agreement by
providing written notice to Sellers, in which case the Deposit shall be refunded
to Purchaser in accordance with Section 3.2.4, and the Parties shall have no
further rights or obligations under this Agreement, except as set forth herein
below and except with respect to those which expressly survive such termination,
or (ii) complete the transactions set out herein in which case Purchaser shall
be deemed to have waived any unsatisfied closing condition. If Purchaser
terminates this Agreement pursuant to clause (i) above and if such termination
is by reason of a Purchaser’s Closing Condition Failure (other than Sections
7.1.6, 7.1.7 or 7.1.9 (provided Sellers shall have used commercially reasonable
efforts to cause the satisfaction of such Purchaser’s Closing Condition)) which
was within the control or discretion of Sellers, then Sellers shall reimburse
Purchaser for all reasonable out-of-pocket expenses incurred by Purchaser in
connection with the transactions contemplated by this Agreement, such costs not
to exceed $250,000.

7.3 Sellers’ Closing Conditions. Sellers’ obligations to close the transactions
contemplated in this Agreement are subject to the satisfaction at or prior to
Closing of the following conditions precedent, as applicable (the “Sellers’
Closing Conditions”):

7.3.1 Receipt of the Purchase Price. Purchaser shall have (i) paid to Sellers or
deposited with Escrow Agent with irrevocable written direction to disburse the
same to Sellers, the Purchase Price (as allocated, and as adjusted for
prorations pursuant to Article 9) and (ii) delivered irrevocable written
direction to Escrow Agent to disburse the Deposit to the Sellers.

 

- 39 -



--------------------------------------------------------------------------------

7.3.2 Purchaser’s Deliveries. All of the Purchaser’s Closing Deliveries shall
have been delivered to Sellers or deposited with Escrow Agent in the Closing
Escrow, to be delivered to the applicable Sellers at the Closing.

7.3.3 Representations and Warranties. The representations and warranties of
Purchaser in this Agreement shall be true and correct in all material respects
as of the Closing (or as of such other date to which such representation or
warranty expressly is made).

7.3.4 Covenants and Obligations. The applicable covenants and obligations of
Purchaser in this Agreement shall have been performed in all material respects.

7.3.5 Adverse Proceedings. No litigation or other court action shall have been
commenced by a third-party seeking to obtain an injunction or other relief from
such court to enjoin the consummation of the transactions described in this
Agreement, and no preliminary or permanent injunction or other order, decree or
ruling shall have been issued by a court of competent jurisdiction or by any
Governmental Authority, would make illegal or invalid or otherwise prevent the
consummation of the transactions described in this Agreement.

7.3.6 Adverse Law. No Applicable Law shall have been enacted that would make
illegal or invalid or otherwise prevent the consummation of the transactions
described in this Agreement.

7.3.7 Closing Deliveries. Purchaser shall have satisfied all of Purchaser’s
Closing Deliveries under Section 8.4 below.

7.4 Failure of Sellers’ Closing Conditions. If any of applicable Sellers’
Closing Conditions is not satisfied at Closing (a “Sellers’ Closing Condition
Failure”), and Purchaser fails to cure such condition failure within fifteen
(15) days after written notice from Sellers to Purchaser of such failure
(excepting a failure to deliver the Purchase Price at Closing for which there
shall be no cure period) then Sellers shall have the right, in Sellers’ absolute
discretion (unless such Sellers’ Closing Condition Failure was within the
discretion or control of Sellers), to either (i) terminate this Agreement by
providing written notice to Purchaser, in which case the Deposit shall be
disbursed to Sellers in accordance with Section 3.2.3 (unless such termination
is as a result of Sellers’ Closing Condition under Sections 7.3.5 or 7.3.6
(provided Purchaser shall have used commercially reasonable efforts to cause the
satisfaction of such Sellers’ Closing Condition), in which case the Deposit
shall be returned to Purchaser) and the Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive the
termination, or (ii) complete the transactions set out herein, without prejudice
to any right or remedy of Sellers.

 

- 40 -



--------------------------------------------------------------------------------

8. CLOSING

8.1 Closing Date. If both Purchaser’s Closing Conditions and Sellers’ Closing
Conditions have been satisfied or waived pursuant to Article 7, the closing of
the transactions described in this Agreement (the “Closing”) shall occur on the
date which is the later of (a) ten (10) days following the expiration of the
Inspection Period and (b) the satisfaction or waiver of Purchaser’s Closing
Conditions, other than the Sellers’ Closing Deliveries. The Closing shall occur
at the offices of Purchaser’s attorney in Orlando, Florida or such other place
as agreed to in writing between Sellers and Purchaser. At the request of a
Party, the Parties shall reasonably cooperate to accomplish the Closing “by
mail.” Purchaser agrees to use commercially reasonable efforts to close as
quickly following the expiration of the Inspection Period as possible.

8.2 Closing Escrow. If the Parties agree to effect the Closing through an escrow
(the “Closing Escrow”), then, prior to the Closing, the Parties shall enter into
joint or separate closing escrow instructions with the Escrow Agent with respect
to the Closing Escrow in form and substance reasonably acceptable to Sellers,
Purchaser and the Escrow Agent (the “Closing Escrow Agreement”) pursuant to
which (i) the Purchase Price to be paid by Purchaser pursuant to Section 3.3
shall be deposited with Escrow Agent, (ii) all of the documents required to be
delivered by Sellers and Purchaser at Closing pursuant to this Agreement shall
be deposited with Escrow Agent, and (iii) at Closing, the Purchase Price (as
adjusted for prorations pursuant to Article 9) and the Deposit shall be
disbursed to the Sellers and the documents deposited into the Closing Escrow
shall be delivered to the Sellers and Purchaser (as the case may be) pursuant to
the Closing Escrow Agreement.

8.3 Sellers’ Closing Deliveries. At Closing, the Sellers shall deliver or cause
to be delivered to Purchaser, or deposited with Escrow Agent in the Closing
Escrow to be delivered to Purchaser at Closing, or (with the approval of
Purchaser, acting reasonably) otherwise to be delivered or made available to
Purchaser upon Closing, all of the following documents, each of which shall have
been duly executed by the applicable Seller and acknowledged (if required), and
other items, set forth in this Section 8.3 (the “Sellers’ Closing Deliveries”),
as follows:

8.3.1 Closing Certificate. A closing certificate substantially in the form
attached hereto as Exhibit “8.3.1”.

8.3.2 Deeds. For each of the Fee Properties, Special Warranty Deeds
substantially in the form attached hereto as Exhibit “8.3.2A”, conveying the Fee
Properties and the Improvements to Purchaser, free and clear of all liens
restrictions and encumbrances, subject only to Permitted Exceptions and for each
of the Ground Lease Properties, Quitclaim Deeds substantially in the form
attached hereto as Exhibit “8.3.2B”,conveying the Improvements to Purchaser,
free and clear of all liens restrictions and encumbrances, subject only to
Permitted Exceptions.

 

- 41 -



--------------------------------------------------------------------------------

8.3.3 Bill of Sale. A Bill of Sale substantially in the form attached hereto as
Exhibit “8.3.3”, transferring the Personal Property and Fixtures to Purchaser.

8.3.4 Assignment and Assumption of Ground Leases. For each of the Ground Lease
Properties, an Assignment and Assumption of Ground Lease in substantially the
form attached hereto as Exhibit “8.3.4”, transferring the applicable Seller’s
interest as tenant under the applicable Ground Lease to Purchaser.

8.3.5 Assignment and Assumption of Tenant Leases. For each of the Tenant Leases,
an Assignment and Assumption of Leases in substantially the form attached hereto
as Exhibit 8.3.5” transferring the applicable Seller’s interest as landlord
thereunder to Purchaser.

8.3.6 Assignment and Assumption of Intellectual Property. An Assignment and
Assumption of Intellectual Property substantially in the form attached hereto as
Exhibit “8.3.6” assigning the Intellectual Property to Purchaser.

8.3.7 Title Requirements. Such agreements, affidavits or other documents as may
be reasonably required by the Title Company from Sellers to issue the Title
Policies.

8.3.8 Other Declarations. Any transfer tax declarations or other documents
required under Applicable Law in connection with the conveyance of the Assets.

8.3.9 FIRPTA Certificates and Title Affidavits. An affidavit from Sellers with
respect to compliance with the Foreign Investment in Real Property Tax Act
(Internal Revenue Code Sec. 1445, as amended) and the regulations issued
thereunder and any similar state tax requirements and an affidavit from Sellers
in favor of the Title Company which shall be sufficient to delete the standard
exceptions from the Title Policy.

8.3.10 Closing Statement. The Closing Statement prepared pursuant to
Section 9.1.

8.3.11 Authority Documents. Such resolutions, and incumbency certificates as
required to evidence the capacity and authority of any Person signing on behalf
of Sellers.

8.3.12 Tenant Notices. Executed written notices, to be delivered post-Closing,
from Sellers to each tenant under the Tenant Leases advising such tenants of the
transaction.

8.3.13 Estoppel Certificates. All Third-Party Estoppels not previously delivered
to Purchaser.

 

- 42 -



--------------------------------------------------------------------------------

8.3.14 Possession and Keys. Possession of the MOB Properties free and clear of
all parties in possession, except tenants in possession pursuant to the Tenant
Leases, and duplicates of or access information for all keys, codes and other
security devices relating to the Improvements and the MOB Properties.

8.3.15 Property Related Deliveries. On the Closing Date, (1) originals, or
copies if originals are not available, of all Tenant Leases; and (2) in
addition, to the extent the foregoing have not heretofore been delivered to
Purchaser, Sellers shall cause to be delivered to Purchaser: (i) any plans and
specifications for the Improvements in Sellers’ possession or control; (ii) all
unexpired warranties and guarantees which Sellers have received in connection
with any work or services performed with respect to, or equipment installed in,
the Improvements; (iii) originals, or copies if originals are not available, of
all Facility Contracts that will be assigned to Purchaser and remain in effect
after Closing; (v) copies of all Licenses and Permits that will be assigned to
Purchaser; (vi) copies of all Books and Records, whether kept in paper or
electronic form; and (vii) duplicates of all keys and lock combinations relating
to the Assets.

8.3.16 Waivers of Third-Party Purchase Rights. Waivers of the Rights of First
Refusal/Rights of First Offer set forth on Schedule 5.1.13 or an amendment to
this Agreement satisfactory to Purchaser removing any property for which such
right has been exercised from this Agreement and reducing the Purchase Price
accordingly.

8.3.17 Other Documents. Such other documents and instruments as may be
reasonably requested by Purchaser or the Title Company in order to consummate
the transactions described in this Agreement.

8.4 Purchaser’s Closing Deliveries. At Closing, Purchaser shall deliver or cause
to be delivered to Sellers or deposited with Escrow Agent in the Closing Escrow
to be delivered to Sellers all of the following, each of which, to the extent
applicable, shall have been duly executed by Purchaser and acknowledged (if
required), and other items, set forth in this Section 8.4 (the “Purchaser’s
Closing Deliveries”):

8.4.1 Purchase Price. The Purchase Price (as adjusted for prorations pursuant to
Article 9) in the form of immediately available funds delivered by wire
transfer, to be paid by Purchaser.

8.4.2 Disbursement Letter. A letter of direction to Escrow Agent directing
Escrow Agent to disburse the Deposit to the Sellers.

8.4.3 Closing Certificate. A closing certificate substantially in the form
attached hereto as Exhibit “8.4.3”.

8.4.4 Counterpart Execution Documents. A counterpart of each of the documents
and instruments to be delivered by Sellers under Section 8.3 which require
execution by Purchaser;

 

- 43 -



--------------------------------------------------------------------------------

8.4.5 Earn Out Agreement. Purchaser’s counterpart to the Earn Out Agreement.

8.4.6 Authority Documents. Such resolutions, and incumbency certificates as
required to evidence the capacity and authority of any Person signing on behalf
of Purchaser.

8.4.7 Other Documents. Such other documents and instruments as may be reasonably
requested by Sellers or the Title Company in order to consummate the
transactions described in this Agreement.

 

9. EXPENSES

9.1 Closing Statement. The Parties shall jointly prepare prior to Closing a
closing statement (the “Closing Statement”). The Closing Statement shall be
approved and executed by the Parties at Closing, and such adjustments and
prorations shall be final with respect to the items set forth in the Closing
Statement.

9.2 Closing and Other Costs, Adjustments and Prorations. The Closing costs shall
be allocated and other closing adjustments and prorations made between Sellers
and Purchaser as follows:

9.2.1 The Seller shall be charged with the following items, all of which shall
be paid by Seller at the Closing: (i) costs of removing any lien, assessment or
encumbrance required to be discharged hereunder in order to convey title to the
MOB Properties as herein provided, including, without limitation, any prepayment
penalties or fees incurred in connection therewith; (ii) legal fees and expenses
of Seller; (iv) one-half (1/2) of the Closing fees charged by the Title Company,
(vi)  1/2 of all recordation and transfer taxes relating to the conveyance of
the MOB Properties (but not Purchaser’s financing); and (vii) such other costs
as are typically borne by Sellers in the applicable jurisdiction where each MOB
Property is located.

9.2.2 The Purchaser shall be charged with the following items in addition to the
Purchase Price payable to Seller at Closing: (i) fees and expenses of
Purchaser’s counsel; (ii) Buyer’s third-party inspection, review and other
acquisition costs, including, but not limited to, appraisal, survey,
environmental assessment, and property condition assessments; (iii) costs
charged by the Title Company to issue owner’s and lender’s policies of title
insurance, such Endorsements as Buyer may request; (iv) one-half (1/2) of the
Closing fees charged by the Title Company, (v)  1/2 of all recordation and
transfer taxes relating to the conveyance of the MOB Properties; and (vi) all
recordation and transfer taxes relating to any Purchaser financing, and
(vii) such other costs as are typically borne by Purchasers in the applicable
jurisdiction where each MOB Property is located.

 

- 44 -



--------------------------------------------------------------------------------

9.2.3 Certified, confirmed and ratified special assessments liens as of the
Closing Date are to be paid by Seller; provided, however, if the same are paid
in installments and applicable to time period after closing, the same shall be
prorated. Seller shall also pay and be responsible for any “rollback” taxes or
retroactively assessed taxes which arise out of or relate to any prior use of
the Property or any improper or inadequate assessment of the Property for the
period prior to the Closing, which obligation shall expressly survive the
Closing.

9.2.4 All income and expenses (including prepaid expenses) of the MOB Properties
shall be prorated on a daily basis between Sellers and Purchasers as of 11:59
p.m., on the date (the “Proration Date”) immediately preceding the Closing Date.
Such items to be prorated shall include:

9.2.5 Rents and other income, if any, including prepaid rents;

9.2.6 Utility charges, if any;

9.2.7 Payments under agreements assigned to Purchaser, if any;

9.2.8 Taxes; and

9.2.9 Payments under any leases of personal property used in connection with the
operation of the MOB Properties, to the extent such leases remain in place at
Closing.

Sellers shall prepare a proposed schedule (the “Proration Schedule”) including
the items listed above and any other items the parties determine necessary. Such
Proration Schedule shall include all applicable income and expenses with regard
to the Properties. Seller and Buyer will use all reasonable efforts to finalize
and agree upon the Proration Schedule at least two (2) business days prior to
Closing.

9.2.10 Any escrow accounts held by any utility companies, and any cash deposits
made by Seller prior to Closing to secure obligations under contracts which will
continue after Closing, shall be either paid to Seller or, if assigned to
Purchaser, Seller shall receive a credit at Closing for any such deposits.

9.2.11 Seller shall receive all income from the Property attributable to the
period prior to the Proration Date and shall, except as otherwise provided for
in this Agreement, be responsible for all expenses of the Property attributable
to the period prior to the Proration Date. In the event Purchaser receives any
payment for rent due for any period prior to the Proration Date or payment of
any other receivable attributable to the period prior to the Proration Date,
Purchaser shall forward such payment to Seller. Following Closing, any payments
received from tenants shall be allocated first to any current balances due to
such party receiving payment.

9.2.12 Purchaser shall receive all income from the Property attributable to the
period from and after the Proration Date and shall, except as

 

- 45 -



--------------------------------------------------------------------------------

otherwise provided for in this Agreement, be responsible for all expenses of the
Property attributable to the period from and after the Proration Date. In the
event Seller receives any payment for rent due for any period from and after the
Proration Date, Seller shall forward such payment to Purchaser. In addition, in
the event any Seller has received any pre-paid rent from a tenant for any period
from and after the Proration Date, Seller shall forward such pre-paid rent to
Purchaser or provide Purchaser with a credit at closing.

9.2.13 Any amounts that may become due under this Paragraph 9 shall be paid at
Closing as can best be determined. A post-closing reconciliation of prorated
items shall be made within sixty (60) days after Closing and any amounts due at
that time shall be promptly forwarded to the respective party in a lump sum
payment. Any additional amounts that may become due after such determination
shall be forwarded at the time they are received. Any amounts due under this
Paragraph 9 which cannot be determined within sixty (60) days after Closing
(such as, for example, fiscal year end real estate taxes) shall be reconciled as
soon as such amounts can be determined. Seller agrees that Purchaser shall have
the right to audit the records of Seller in connection with any such
post-closing reconciliation. Purchaser agrees that Seller shall have the right
to audit the records of Purchaser in connection with any post-closing
reconciliation. Notwithstanding the foregoing, the parties agree that, to the
extent current tax bills are not available at closing, the Parties shall assume
that taxes are 102% of the prior year’s taxes and do a final tax proration on
that basis.

9.3 Cash. All cash on hand, escrow and reserve accounts of Sellers, accounts
receivable and accounts payable, indebtedness or liabilities for the period
prior to the Closing Date shall remain the property or responsibility, as
applicable, of Sellers. Sellers shall be responsible for the payment of all
expenses on account of services and supplies furnished to and for the benefit of
the Assets through and including the day preceding the Closing Date and
Purchaser shall be responsible for the payment of all expenses on account of
services and supplies furnished to and for the benefit of the Assets from and
including the Closing Date.

9.4 Employees. If applicable, Sellers will comply with the notice requirements
under the WARN Act, the COBRA or any similar federal, state or local legislation
with respect to any Employees terminated by Sellers in connection with this
transaction. It is expressly understood and agreed that Purchaser is not and
shall not be responsible or liable, directly or indirectly, for payment of any
benefits, severance liability, compensation, pay or other obligations, of
whatever nature, due or alleged to be due to any Employee of Sellers
attributable to any time period up to, upon and after Closing.

 

- 46 -



--------------------------------------------------------------------------------

10. DEFAULT AND REMEDIES

10.1 Sellers’ Default. If, at or any time prior to Closing, any Seller fails to
perform in any material respect any of its covenants or obligations under this
Agreement which breach or default is not caused in whole or in part by a
Purchaser’s Default (and, if such failure is other than a failure to deliver
Sellers’ Closing Deliveries, Sellers fail to cure such condition failure within
fifteen (15) days after written notice of such failure is delivered by Purchaser
to Sellers) (a “Sellers’ Default”), and no material Purchaser’s Default has
occurred which remains uncured, Purchaser may elect, as its sole and exclusive
remedy, to (a) terminate this Agreement by providing written notice to
applicable Sellers, in which case the Deposit shall be refunded to Purchaser in
accordance with Section 3.2.4, applicable Sellers shall reimburse Purchaser for
all reasonable, actual, third party out-of-pocket expenses not to exceed
$250,000 incurred by Purchaser in connection with the transactions contemplated
by this Agreement, and the Parties shall have no further rights or obligations
under this Agreement, except those which expressly survive such termination, or
(b) waive such default and proceed to Closing without any reduction in or setoff
against the Purchase Price, or (c) obtain a court order for specific
performance, with Purchaser being required to file suit for specific performance
within thirty (30) days of the scheduled closing date.

10.2 Purchaser’s Default. If at any time prior to Closing, Purchaser fails to
perform in any material respect any of its covenants or obligations under this
Agreement which breach or default is not caused in whole or in part by a
Sellers’ Default (and, if such failure is other than a failure to deliver
Purchaser’s Closing Deliveries, Purchaser fails to cure such condition failure
within fifteen (15) days after written notice of such failure is delivered by
Sellers to Purchaser) (a “Purchaser’s Default”), and no material Sellers’
Default has occurred which remains uncured, then Seller may elect, as their sole
and exclusive remedy, to (a) terminate this Agreement by providing written
notice to Purchaser, in which case the Deposit shall be disbursed to Sellers in
accordance with Section 3.2.3, and the Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive such
termination or (b) waive such default and proceed to Closing without any
reduction in or setoff against the Purchase Price.

10.3 Liquidated Damages. The Parties acknowledge and agree that if this
Agreement is terminated pursuant to Section 10.2, the damages that Sellers would
sustain as a result of such termination would be difficult if not impossible to
ascertain. Accordingly, the Parties agree that Sellers shall retain the Deposit
as full and complete liquidated damages (and not as a penalty) as Sellers’ sole
and exclusive remedy for such termination; provided, however, that in addition
to the Deposit, Sellers shall retain all rights and remedies under this
Agreement with respect to those obligations of Purchaser which expressly survive
such termination.

 

- 47 -



--------------------------------------------------------------------------------

11. RISK OF LOSS

11.1 Casualty. As to Sellers, if, at any time after the Effective Date and prior
to Closing or earlier termination of this Agreement, the Assets of any Seller or
any portion thereof are materially damaged (which for purposes of this provision
shall mean damage equal to or exceeding 15% of the applicable MOB Property’s
allocated Purchase Price) or fully destroyed by fire or any other casualty (a
“Casualty”), Sellers shall give written notice of each such Casualty to
Purchaser promptly after the occurrence of such Casualty, and Purchaser shall
have the right to elect, by providing written notice to Sellers within thirty
(30) days after Purchaser’s receipt of Sellers’ written notice of such Casualty,
to (i) terminate this Agreement with respect to the Assets comprising the
Facilities which are the subject of such Casualty and receive a reduction in the
Purchase Price equal to the value allocated to such Facility pursuant to
Section 3.4 hereof, as applicable, or (ii) proceed to Closing, without
terminating this Agreement, in which case Sellers shall assign to Purchaser all
of any such Sellers’ right, title and interest in all insurance proceeds and a
credit against the Purchase Price equal to any applicable deductible. If
Purchaser fails to provide written notice of its election to Sellers within such
thirty (30) day time period, then Purchaser shall be deemed to have elected to
proceed to Closing pursuant to clause (ii) of the preceding sentence. If the
Closing is scheduled to occur within Purchaser’s thirty (30) day election
period, the Closing Date shall, upon Purchaser’s election, be postponed until
the date which is five (5) Business Days after the expiration of such thirty
(30) day election period.

11.2 Condemnation. As to Sellers, if, at any time after the Effective Date and
prior to Closing or the earlier termination of this Agreement, any Governmental
Authority commences any condemnation proceeding or other proceeding in eminent
domain with respect to all or any portion of the MOB Properties of such Seller
(a “Condemnation”), Sellers shall give written notice of such Condemnation to
Purchaser promptly after the applicable Seller receives notice of such
Condemnation, and if and only if such Condemnation would give any tenant under
any of the Lease Agreements the right to terminate any such Lease Agreement,
then Purchaser shall have the right to elect, by providing written notice to
Sellers within thirty (30) days after Purchaser’s receipt of Sellers’ written
notice of such Condemnation, to (i) terminate this Agreement with respect to the
Assets comprising the Facilities which are the subject of such Condemnation and
receive a reduction in the Purchase Price equal to the value allocated to such
Facility pursuant to Section 3.4 hereof, as applicable, or (ii) proceed to
Closing, without terminating this Agreement, in which case Sellers shall assign
to Purchaser all of any such Sellers’ right, title and interest in all proceeds
and awards from such Condemnation. If Purchaser fails to provide written notice
of its election to Sellers within such time period, then Purchaser shall be
deemed to have elected to proceed to Closing pursuant to clause (ii) of the
preceding sentence. If the Closing is scheduled to occur within Purchaser’s
thirty (30) day election period, the Closing shall, upon Purchaser’s election,
be postponed until the date which is five (5) Business Days after the expiration
of such thirty (30) day election period.

 

12. SURVIVAL, INDEMNIFICATION AND RELEASE

12.1 Survival. The representations and warranties, covenants and obligations
(including without limitations obligations of defense and indemnification) of
Sellers and Purchaser shall survive termination or Closing of this Agreement
until the date which is six (6) months after the Effective Date.

 

- 48 -



--------------------------------------------------------------------------------

12.2 Indemnification by Sellers. Subject to the limitations set forth in this
Article 12 and any other express provision of this Agreement, Sellers shall
indemnify, save, insure, pay, defend and hold harmless Purchaser’s Indemnitees
from and against any Indemnification Loss incurred by any Purchaser’s Indemnitee
to the extent resulting from (i) any breach of any material representation or
warranty of any Seller in this Agreement, (ii) any breach by any Seller of any
of its material covenants or obligation under this Agreement, and (iii) any
Retained Liabilities.

12.3 Indemnification by Purchaser. Subject to the limitations set forth in this
Article 12, Purchaser shall indemnify, defend and hold harmless Sellers’
Indemnitees from and against any Indemnification Loss incurred by Sellers’
Indemnitee the extent resulting from (i) any breach of any representation or
warranty of Purchaser in this Agreement, (ii) any breach by Purchaser of any of
its covenants or obligations under this Agreement, and (iii) any Assumed
Liabilities.

12.4 Indemnification Procedure. Notice of Indemnification Claim. If any of
Sellers’ Indemnitees or Purchaser’s Indemnitees (as the case may be) (each, an
“Indemnitee”) is entitled to defense or indemnification under any other
provision in this Agreement (each, an “Indemnification Claim”), the Party
required to provide defense indemnification to such Indemnitee (the
“Indemnitor”) shall not be obligated to defend, indemnify and hold harmless such
Indemnitee unless and until such Indemnitee provides written notice to such
Indemnitor promptly after such Indemnitee has actual knowledge of any facts or
circumstances on which such Indemnification Claim is based or a Third-Party
Claim is made on which such Indemnification Claim is based, describing in
reasonable detail such facts and circumstances or Third-Party Claim with respect
to such Indemnification Claim.

12.4.1 Resolution of Indemnification Claim Not Involving Third-Party Claim. If
the Indemnification Claim does not involve a Third-Party Claim and is disputed
by the Indemnitor, the dispute shall be resolved by litigation or other means of
alternative dispute resolution as the Parties may agree in writing.

12.4.2 Resolution of Indemnification Claim Involving Third-Party Claim. If the
Indemnification Claim involves a Third-Party Claim, the Indemnitor shall have
the right (but not the obligation) to assume the defense of such Third-Party
Claim, at its cost and expense, and shall use good faith efforts consistent with
prudent business judgment to defend such Third-Party Claim, provided that
(i) the counsel for the Indemnitor who shall conduct the defense of the
Third-Party Claim shall be reasonably satisfactory to the Indemnitee (unless
selected by Indemnitor’s insurance company, in which case Indemnitee shall have
no such approval rights), (ii) the Indemnitee, at its cost and expense, may
participate in, but shall not control, the defense of such Third-Party Claim,
and (iii) the Indemnitor shall not enter into any settlement or other agreement
which requires any performance by the Indemnitee, other than the payment of
money which

 

- 49 -



--------------------------------------------------------------------------------

shall be paid by the Indemnitor. The Indemnitee shall not enter into any
settlement agreement with respect to the Indemnification Claim, without the
Indemnitor’s prior written consent. If the Indemnitor elects not to assume the
defense of such Third-Party Claim, the Indemnitee shall have the right to retain
the defense of such Third-Party Claim and shall use good faith efforts
consistent with prudent business judgment to defend such Third-Party Claim in an
effective and cost-efficient manner.

12.4.3 Accrual of Indemnification Obligation. Notwithstanding anything to the
contrary in this Agreement, the Indemnitee shall have no right to
indemnification against the Indemnitor for any Indemnification Claim which
(i) does not involve a Third-Party Claim but is disputed by Indemnitor until
such time as such dispute is resolved by written agreement or by a final,
non-appealable order of court of competent jurisdiction or (ii) which involves a
Third-Party Claim until such time as such Third-Party Claim is concluded,
including any appeals with respect thereto in the case of a claim in litigation.

12.4.4 Limitations on Indemnification Obligation. Notwithstanding anything
herein to the contrary, (a) Sellers shall have no indemnification obligation
with respect to any Indemnification Claim arising out of (i) any breach of any
representation or warranty of any Seller in this Agreement, (ii) any breach by
any Seller of any of its covenants or obligation under this Agreement unless the
amount of such Indemnification Claim, individually or when taken together with
all other Indemnification Claims, is at least equal to Fifty Thousand and No/100
Dollars ($50,000) (the “Indemnity Floor”), and (b) Seller shall not be obligated
to incur costs in excess of One Million Two Hundred Fifty Thousand and No/100
Dollars ($1,250,000.00) (the “Indemnity Cap”) in performing its obligations
under this Article 12. For the avoidance of doubt, if the aggregate amount of
Indemnification Claims exceeds the Indemnity Floor, the Indemnitor shall
indemnify the Indemnitee for the entire amount of such Indemnification Claims
(up to the Indemnity Cap). Notwithstanding anything herein contained to the
contrary, in no event shall an Indemnitor have any indemnification obligation if
(y) prior to Closing, the Indemnitee had actual knowledge of the facts upon
which any Indemnification Claim is based, or (z) such facts are set forth in the
disclosure schedules attached hereto. There shall be no Indemnity Floor or
Indemnity Cap with respect to any Seller’s Retained Liabilities.

12.4.5 Holdback. Seller agrees to escrow $1,250,000 of its closing proceeds with
the Escrow Agent (the “Holdback”) as security for the indemnity obligations
hereunder. If no Indemnification Claim has been made as of the three (3) month
anniversary of the Closing Date, then Escrow Agent shall be instructed to
release $625,000 of the Holdback to Sellers. If no Indemnification Claim has
been made as of the end of the six (6) month anniversary of the Closing Date,
then Escrow Agent shall release the balance of the Holdback to Sellers.

 

- 50 -



--------------------------------------------------------------------------------

13. MISCELLANEOUS PROVISIONS

13.1 Notices.

13.1.1 Method of Delivery. Any notice pursuant to this Agreement shall be given
in writing by (a) reputable overnight delivery service with proof of delivery,
or (b) United States Mail, postage prepaid, registered or certified mail, return
receipt requested. Any notice so given shall be deemed to have been given upon
receipt or refusal to accept delivery. Unless changed in accordance with the
preceding sentence, the addresses for notices given pursuant to this Agreement
shall be as follows:

 

If to Sellers:   

c/o Montecito Medical Investment Company

201 West Montecito Street

Santa Barbara, California 93101

Attention: Edward Conk

Telephone No.: (805) 568-0862

E-Mail: chipconk@montecitomac.com

with a copy to:   

Beavers/Rogers Law & Advisory Group, LLC

500 Jesse Jewell Parkway, Suite 300

Gainesville, Georgia 30501-3782

Attention: William S. Rogers, Jr., Esquire

Telephone No.: (678) 928-5275

E-Mail: BRogers@beaversrogers.com

with a copy to:   

Harrison Street Real Estate Capital

71 South Wacker Drive

Suite 3575

Chicago, IL 60606

ATTN: General Counsel

If to Purchaser:   

CHP Partners, LP

c/o CNL Healthcare Properties, Inc.

450 South Orange Avenue, Suite 1200

Orlando, Florida 32801

Attention: Tracey Bracco, Esquire

Telephone No.: (407) 540-7595

E-Mail: Tracey.Bracco@cnl.com

with a copy to:   

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention: John D. Ruffier, Esquire

Telephone No.: (407) 418-6414

E-Mail: John.Ruffier@lowndes-law.com

 

- 51 -



--------------------------------------------------------------------------------

13.1.2 Receipt of Notices. All Notices sent by a Party (or its counsel as
contemplated below) under this Agreement shall be deemed to have been received
by the Party to whom such Notice is sent upon (i) delivery to the address of the
recipient Party, provided that such delivery is made prior to 5:00 p.m. (local
time for the recipient Party) on a Business Day, otherwise the following
Business Day, or (ii) the attempted delivery of such Notice if (A) such
recipient Party refuses delivery of such Notice, or (B) such recipient Party is
no longer at such address and such recipient Party failed to provide the sending
Party with its current address pursuant to Section 13.1.3.

13.1.3 Change of Address. The Parties and their respective counsel shall have
the right to change their respective address for the purposes of this
Section 13.1 by providing a Notice of such change in address as required under
this Section 13.1.

13.1.4 Delivery by Party’s Counsel. The Parties agree that the attorney for a
Party shall have the authority to deliver Notices on such Party’s behalf to the
other Parties hereto.

13.2 Time is of the Essence. Time is of the essence of this Agreement; provided,
however, that notwithstanding anything to the contrary in this Agreement, if the
time period for the performance of any covenant or obligation, satisfaction of
any condition or delivery of any Notice or item required under this Agreement
shall expire on a day other than a Business Day, such time period shall be
extended automatically to the next Business Day.

13.3 Assignment. Neither Purchaser nor Sellers shall assign this Agreement or
any interest therein to any Person, without the prior written consent of the
other Party which consent may be withheld in the other Party’s sole discretion,
except however, Purchaser shall have the right to assign this Agreement, in
whole or in part, to a CNL-sponsored fund or funds, or one or more Affiliates of
such CNL-sponsored fund or funds, by providing written notice to Sellers no
later than ten (10) Business Days prior to Closing; provided, however, that
(a) such designation or assignment shall not be effective until Purchaser has
provided Sellers with a fully executed copy of such designation or assignment
and assumption instrument pursuant to which the assignee shall assume all of the
obligations of Purchaser hereunder, and (b) no such assignment will relieve
Purchaser from any of its duties or obligations under this Agreement.

13.4 Successors and Assigns. This Agreement shall be binding upon the Parties
hereto and their respective heirs and permitted successors, and assigns, each of
whom shall be entitled to enforce performance and observance of this Agreement,
to the same extent as if such heirs, successors, and assigns, were parties,
hereto.

 

- 52 -



--------------------------------------------------------------------------------

13.5 Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies on any Person other than (i) the Parties and their respective
successors and permitted assigns, and (ii) any Indemnitee to the extent such
Indemnitee is expressly provided any right of defense or indemnification in this
Agreement.

13.6 Rules of Construction. The following rules shall apply to the construction
and interpretation of this Agreement:

(i) Singular words shall connote the plural as well as the singular, and plural
words shall connote the singular as well as the plural, and the masculine shall
include the feminine and the neuter, as the context may require.

(ii) All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference.

(iii) The headings in this Agreement are solely for convenience of reference and
shall not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.

(iv) Each Party and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any rules of construction requiring that ambiguities
are to be resolved against the Party which drafted the Agreement or any exhibits
hereto shall not be applicable in the construction and interpretation of this
Agreement or any exhibits hereto.

(v) The terms “sole discretion” and “absolute discretion” with respect to any
determination to be made a Party under this Agreement shall mean the sole and
absolute discretion of such Party, without regard to any standard of
reasonableness or other standard by which the determination of such Party might
be challenged.

13.7 Severability. If any provision of this Agreement is ultimately determined
to be invalid or unenforceable, such provision shall be deemed limited by
construction in scope and effect to the minimum extent necessary to render the
same valid and enforceable, and, in the event no such limiting construction is
possible, such invalid or unenforceable provision shall be deemed severed from
the Agreement without affecting the validity of any other provision hereof if
the essential provisions of this Agreement for each party remain valid, binding
and enforceable.

13.8 Governing Law; Venue. This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of Florida. Purchaser
and Sellers agree

 

- 53 -



--------------------------------------------------------------------------------

to submit to the jurisdiction of Florida in connection with any claims or
controversy arising out of this Agreement and that venue for such actions shall
be in Orange County, Florida. Sellers (for itself and all Sellers’ Indemnitees)
and Purchaser (for itself and all Purchaser’s Indemnitees) hereby submit to
jurisdiction and consent to venue in such courts, and waive any defense based on
forum non conveniens, provided that any Party may seek injunctive relief or
specific performance with respect to any of the Assets in the courts of the
State in which such Assets are situated and may incorporate a claim against
Sellers of such Asset with respect to any claim for injunctive relief or
specific performance.

13.9 WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THAT ANY PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS EXECUTED IN CONNECTION
HEREWITH, OR IN RESPECT OF ANY COURSE OF CONDUCT, STATEMENTS (WHETHER ORAL OR
WRITTEN), OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT.

13.10 Attorneys’ Fees. In connection with any disputes or actions arising out of
the transactions contemplated by this Agreement, or the breach, enforcement or
interpretation of this Agreement, the substantially prevailing party shall be
entitled to recover, from the party not substantially prevailing, all reasonable
costs and attorney, paralegal and expert fees incurred by the substantially
prevailing party before trial, at trial, at retrial, on appeal, at all hearings
and rehearings, and in all administrative, bankruptcy and reorganization
proceedings.

13.11 Incorporation of Recitals. The recitals to this Agreement, and all
exhibits and schedules referred to in this Agreement are incorporated herein by
such reference and made a part of this Agreement. Any matter disclosed in any
schedule to this Agreement shall be deemed to be incorporated in all other
schedules to this Agreement. For the limited purpose of updating the
certificates to be executed and delivered at Closing reconfirming that all
representations and warranties remain true and correct as of the Closing Date,
the schedules shall be deemed supplemented by any relevant matters disclosed to
Purchaser in any of the written reports, studies or like materials obtained by
Purchaser from Purchaser’s consultants or agents after the Effective Date and/or
any matters subsequently disclosed in writing by Sellers after the Effective
Date; provided, however, that such disclosure shall in no way limit Purchaser’s
pre-Closing rights hereunder.

13.12 No Other Agreements. This Agreement and the agreements to be executed and
delivered in connection therewith set forth the entire understanding and
agreement of the Parties hereto and shall supersede any other agreements and
understandings (written or oral) between the Parties on or prior to the
Effective Date with respect to the transactions described in this Agreement.

13.13 Further Actions. Each of the Parties covenants and agrees to do, execute,
acknowledge and deliver, or cause to be done, executed, acknowledged and
delivered, any and all such further acts, instruments, papers and documents as
may be reasonably necessary to carry out and effectuate the intent and purposes
of this Agreement.

 

- 54 -



--------------------------------------------------------------------------------

13.14 No Waiver. No delay or omission to exercise any right or power accruing
prior to or upon any breach, omission, or failure of performance hereunder shall
impair any such right or power, or shall be construed to be a waiver thereof,
and any such right or power may be exercised from time to time and as often as
may be deemed expedient. In the event of any breach of any provision contained
in this Agreement, thereafter waived by another Party, such waiver shall be
limited to the particular waiving Party and to the particular breach in question
and no other. No waiver or release of any term or provision of this Agreement
shall be established by conduct, custom, or course of dealing, but solely by a
document in writing duly authorized and executed by the waiving or releasing
Party.

13.15 Modifications. No amendment or modification to any terms or provisions of
this Agreement, waiver of any covenant, obligation, breach or default under this
Agreement or termination of this Agreement, shall be valid unless in writing and
executed and delivered by each of the Parties.

13.16 Counterpart and Facsimile Execution. A Party may deliver executed
signature pages to this Agreement by facsimile or PDF scanned transmission to
any other Party, which facsimile copy shall be deemed to be an original executed
signature page. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which counterparts together
shall constitute one agreement with the same effect as if the Parties had signed
the same signature page.

13.17 Required Disclosures. Notwithstanding anything in this Agreement to the
contrary, in accordance with Section 1.6011-4(b)(3)(iii) of the Treasury
Regulations, Purchaser and Sellers (and each employee, representative, or other
agent of Purchaser and Sellers) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to Purchaser or Sellers relating to
such tax treatment and tax structure. However, any information relating to tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent,
but only to the extent, reasonably necessary to enable Purchaser and Sellers to
comply with applicable securities laws. For purposes hereof, “tax structure”
means any fact that may be relevant to understanding the federal income tax
treatment of the transaction.

13.18 No Personal Liability. Nothing contained in this Agreement shall be
construed to create or impose any liabilities or obligations and no such
liabilities or obligations shall be imposed on any of the shareholders,
beneficial owners, direct or indirect, officers, directors, trustees, employees
or agents of Sellers or Purchaser or their respective Affiliates for the payment
or performance of the obligations or liabilities of Sellers or Purchaser.

13.19 No Recordation. Neither party shall record any memorandum or notice of
this Agreement in the public land records.

[Remainder of page intentionally left blank;

Signatures on following pages]

 

- 55 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered in its name by a duly authorized officer as of the date first set
forth above.

 

SELLERS: MMIC LEAWOOD MOB, LLC, a Delaware limited liability company By:   /s/
William S. Rogers Jr. Name:   William S. Rogers, Jr. Title:   Vice President
MMIC HARBOUR VIEW, LLC, a Delaware limited liability company By:   /s/ William
S. Rogers Jr. Name:   William S. Rogers, Jr. Title:   Vice President MMIC JCL
MOB, LLC, a Delaware limited liability company By:   /s/ William S. Rogers Jr.
Name:   William S. Rogers, Jr. Title:   Vice President MMIC EMA MOB, LLC, a
Delaware limited liability company By:   /s/ William S. Rogers Jr. Name:  
William S. Rogers, Jr. Title:   Vice President MMIC CHESTNUT COMMONS, LLC, a
Delaware limited liability company By:   /s/ William S. Rogers Jr. Name:  
William S. Rogers, Jr. Title:   Vice President

 

- 56 -



--------------------------------------------------------------------------------

PURCHASER: CHP PARTNERS, LP, a Delaware limited partnership By:   CHP GP, LLC, a
Delaware limited liability company, its General Partner   By:   CNL Healthcare
Properties, Inc., a Maryland corporation, its sole member     By:  

/s/ Tracey Bracco

    Name:   Tracey Bracco     Title:   Vice President

 

- 57 -



--------------------------------------------------------------------------------

The undersigned hereby joins in the execution of this Agreement for the purposes
of acknowledging and accepting its obligations as Escrow Agent hereunder:

 

ESCROW AGENT: FIRST AMERICAN TITLE INSURANCE COMPANY By:   /s/ Keren Marti Name:
  Keren Marti Title:   Vice President

 

- 58 -



--------------------------------------------------------------------------------

EXHIBIT A-1

LEAWOOD FEE PROPERTY

[Intentionally Omitted]

EXHIBIT A-2

HARBOUR VIEW GROUND LEASE PROPERTY

[Intentionally Omitted]

EXHIBIT A-3

LINCOLN PLAZA GROUND LEASE PROPERTY

[Intentionally Omitted]

EXHIBIT A-4

NORTH PLAZA GROUND LEASE PROPERTY

[Intentionally Omitted]

EXHIBIT A-5

ESCONDIDO FEE PROPERTY

[Intentionally Omitted]

EXHIBIT A-6

CLEVELAND CLINIC FEE PROPERTY

[Intentionally Omitted]

EXHIBIT 8.3.1

SELLER’S CLOSING CERTIFICATE

[Intentionally Omitted]

EXHIBIT 8.3.2A

SPECIAL WARRANTY DEED FORM

[Intentionally Omitted]

EXHIBIT 8.3.2B

QUITCLAIM DEED FORM

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

BILL OF SALE FORM

[Intentionally Omitted]

EXHIBIT 8.3.5

ASSIGNMENT AND ASSUMPTION OF GROUND LEASE FORM

[Intentionally Omitted]

EXHIBIT 8.3.6

ASSIGNMENT AND ASSUMPTION OF TENANT LEASES FORM

[Intentionally Omitted]

EXHIBIT 8.3.7

ASSIGNMENT AND ASSUMPTION OF INTELLECTUAL PROPERTY FORM

[Intentionally Omitted]

EXHIBIT 8.4.3

PURCHASER’S CLOSING CERTIFICATE FORM

[Intentionally Omitted]

SCHEDULE 1.1

EARN OUT AGREEMENT

[Intentionally Omitted]



--------------------------------------------------------------------------------

SCHEDULE 2.2.5

TENANT LEASES

[Intentionally Omitted]

SCHEDULE 2.2.6

INTELLECTUAL PROPERTY

NONE

SCHEDULE 2.2.7

FACILITY CONTRACTS

[Intentionally Omitted]

SCHEDULE 2.2.8

LICENSES AND PERMITS

[Intentionally Omitted]

SCHEDULE 2.3.1

EXCLUDED ASSETS: THIRD-PARTY ASSETS

[Intentionally Omitted]

SCHEDULE 2.40

RETAINED LIABILITIES

[Intentionally Omitted]



--------------------------------------------------------------------------------

SCHEDULE 3.4

PURCHASE PRICE ALLOCATIONS

[Intentionally Omitted]

SCHEDULE 5.1.13

RIGHTS OF FIRST REFUSAL/RIGHTS OF FIRST OFFER

1. Right of First Refusal held by Bon Secours Hampton Roads Health System, Inc.
with respect to the Harbour View MOB.

2. Right of First Offer held by the John C. Lincoln Health Network with respect
to the Lincoln Plaza MOB

3. Right of First Offer held by the John C. Lincoln Health Network with respect
to the North Mountain MOB

4. Right of First Refusal held by the Cleveland Clinic Foundation with respect
to the Cleveland Clinic MOB.

SCHEDULE 5.1.16

LABOR AND EMPLOYMENT MATTERS

[Intentionally Omitted]



--------------------------------------------------------------------------------

SCHEDULE 5.1.17

CONSTRUCTION CONTRACTS

[Intentionally Omitted]

SCHEDULE 5.1.20

ENVIRONMENTAL CONDITION OF MOB PROPERTIES

[Intentionally Omitted]

SCHEDULE 6.7A

FORM OF ESTOPPEL

[Intentionally Omitted]

SCHEDULE 6.7B

FORM OF SNDA

[Intentionally Omitted]